Exhibit 10.1

EXECUTION VERSION

Loan Number: 1005711

LOGO [g244567g51h40.jpg]

 

 

 

CREDIT AGREEMENT

Dated as of October 14, 2011

by and among

HEALTHCARE REALTY TRUST INCORPORATED,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 9.07,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

and

BARCLAYS BANK PLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

and

BANK OF AMERICA, N.A.,

as Co-Documentation Agents

 

 

 

WELLS FARGO SECURITIES, LLC

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

 

Article and Section

   Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     5   

            1.01

     Defined Terms.      5   

            1.02

     Interpretive Provisions.      26   

            1.03

     Accounting Terms.      27   

            1.04

     Rounding.      27   

            1.05

     References to Agreements and Laws.      27   

            1.06

     Times of Day.      27   

            1.07

     Letter of Credit Amounts.      27   

ARTICLE II COMMITMENTS AND EXTENSIONS OF CREDIT

     28   

            2.01      Commitments.      28                2.02      Borrowings,
Conversions and Continuations.      29                2.03      Additional
Provisions with respect to Letters of Credit.      30                2.04     
Additional Provisions with respect to Swing Line Loans.      36   
            2.05      Repayment of Loans.      38                2.06     
Prepayments.      38                2.07      Termination or Reduction of
Commitments.      39                2.08      Interest.      40   
            2.09      Fees.      40                2.10      Computation of
Interest and Fees.      42                2.11      Payments Generally;
Administrative Agent’s Clawback.      42                2.12      Sharing of
Payments.      44                2.13      Evidence of Debt.      45   
            2.14      Defaulting Lenders.      45                2.15     
Extension of Revolving Termination Date.      48                2.16     
Increase in Commitments.      48   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     50                3.01      Taxes.      50                3.02     
Illegality.      53                3.03      Inability to Determine Rates.     
54                3.04      Increased Cost; Capital Adequacy.      54   
            3.05      Compensation for Losses.      55                3.06     
Mitigation Obligations; Replacement of Lenders.      56                3.07     
Survival Losses.      56   

ARTICLE IV CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

     57   

            4.01

     Conditions to Initial Extensions of Credit.      57   

            4.02

     Conditions to Extensions of Credit.      59   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     59   

            5.01

     Corporate Existence and Power.      59   

            5.02

     Corporate and Governmental Authorization; No Contravention.      59   

            5.03

     Binding Effect.      60   

            5.04

     Litigation.      60   

            5.05

     Compliance with ERISA.      60   

            5.06

     Environmental Matters.      60   

            5.07

     Material Subsidiaries and Specified Affiliates.      62   

            5.08

     Not an Investment Company.      62   

 

-ii-



--------------------------------------------------------------------------------

            5.09

     Margin Stock.      62   

            5.10

     Compliance with Laws.      62   

            5.11

     Absence of Liens.      62   

            5.12

     Indebtedness.      63   

            5.13

     Contingent Liabilities.      63   

            5.14

     Investments.      63   

            5.15

     Solvency.      63   

            5.16

     Taxes.      63   

            5.17

     REIT Status.      63   

            5.18

     Specified Affiliates.      63   

            5.19

     Financial Condition.      64   

            5.20

     No Material Adverse Effect.      64   

            5.21

     Accuracy and Completeness of Information.      64   

            5.22

     OFAC.      64   

ARTICLE VI COVENANTS

     65   

            6.01

     Information.      65   

            6.02

     Payment of Obligations.      68   

            6.03

     Maintenance of Property; Insurance.      68   

            6.04

     Conduct of Business and Maintenance of Existence.      68   

            6.05

     Compliance with Laws.      69   

            6.06

     Inspection of Property, Books and Records.      69   

            6.07

     Negative Pledge.      69   

            6.08

     Consolidations, Mergers and Sales and Transfers of Assets.      70   

            6.09

     Creation of Subsidiaries.      71   

            6.10

     Incurrence and Existence of Debt.      71   

            6.11

     Transactions with Affiliates.      72   

            6.12

     Use of Proceeds.      72   

            6.13

     Organization Documents.      72   

            6.14

     Investments.      73   

            6.15

     Repurchase, Retirement or Redemption of Capital Stock.      73   

            6.16

     Financial Covenants.      73   

            6.17

     Specified Affiliates.      74   

            6.18

     REIT Status.      74   

            6.19

     Leases.      74   

            6.20

     Favorable Treatment.      74   

            6.21

     Construction in Progress.      74   

            6.22

     Limitation on Certain Agreements.      75   

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

     75   

            7.01

     Events of Default.      75   

            7.02

     Application of Funds.      77   

ARTICLE VIII ADMINISTRATIVE AGENT

     78   

            8.01

     Appointment and Authorization.      78   

            8.02

     Wells Fargo as Lender.      79   

            8.03

     Approvals of Lenders.      79   

            8.04

     Notice of Events of Default.      79   

            8.05

     Administrative Agent’s Reliance.      80   

            8.06

     Lender Credit Decision.      80   

            8.07

     Successor Administrative Agent.      81   

            8.08

     Titled Agents.      82   

ARTICLE IX MISCELLANEOUS

     82   

            9.01

     Amendments, Etc.      82   

 

-iii-



--------------------------------------------------------------------------------

            9.02

     Notices and Other Communications.      84   

            9.03

     No Waiver; Cumulative Remedies.      86   

            9.04

     Attorney Costs, Expenses and Taxes.      86   

            9.05

     Indemnification by the Borrower.      87   

            9.06

     Payments Set Aside.      88   

            9.07

     Successors and Assigns.      88   

            9.08

     Confidentiality.      92   

            9.09

     Set-off.      93   

            9.10

     Interest Rate Limitation.      93   

            9.11

     Counterparts.      94   

            9.12

     Integration; Effectiveness.      94   

            9.13

     Survival of Representations and Warranties.      94   

            9.14

     Severability.      94   

            9.15

     Replacement of Lenders.      95   

            9.16

     GOVERNING LAW.      95   

            9.17

     WAIVER OF RIGHT TO TRIAL BY JURY.      96   

            9.18

     No Conflict.      96   

            9.19

     USA PATRIOT Act Notice.      96   

            9.20

     No Advisory or Fiduciary Responsibility.      97   

            9.21

     (Intentionally Omitted)      97   

            9.22

     Entire Agreement.      97   

SCHEDULES

 

            2.01

     Lenders and Commitments

            5.04

     Litigation

            5.06

     Environmental Matters

            5.07

     Material Subsidiaries and Specified Affiliates

            5.10

     Compliance with Laws

            5.12

     Indebtedness

            5.13

     Contingent Liabilities

            5.14

     Investments

            9.02

     Notice Addresses

EXHIBITS

 

            1.01

     Form of Transfer Authorizer Designation Form

            2.02

     Form of Loan Notice

            2.13-1

     Form of Revolving Note

            2.13-2

     Form of Swing Line Note

            6.01

     Form of Compliance Certificate

            6.20

     Form of Guaranty

            9.07

     Form of Assignment and Assumption

 

-iv-



--------------------------------------------------------------------------------

EXECUTION VERSION

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Credit Agreement” or this “Agreement”) dated as of
October 14, 2011 by and among HEALTHCARE REALTY TRUST INCORPORATED, a
corporation formed under the laws of the State of Maryland (the “Borrower”),
each of the financial institutions initially a signatory hereto together with
their successors and assignees under Section 9.07 (the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), and JPMORGAN CHASE BANK, N.A., as Syndication Agent (the “Syndication
Agent”).

WHEREAS, the Administrative Agent, the L/C Issuer and the Lenders desire to make
available to the Borrower a revolving credit facility in the amount of
$700,000,000, with a $90,000,000 swing line subfacility and a $90,000,000 letter
of credit subfacility, on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Credit Agreement, the following terms have the meanings set
forth below:

“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person or (b) all
or any substantial portion of the property (other than Capital Stock) of another
Person, whether or not involving a merger or consolidation with such Person.

“Additional Lender” means as provided in Section 2.16(b).

“Administrative Agent” means Wells Fargo as contractual representative of the
L/C Issuer, the Swing Line Lender and the Lenders, or any successor
Administrative Agent.

“Administrative Agent’s Fee Letter” means the letter agreement dated as of
August 31, 2011, among the Borrower, WFS and the Administrative Agent, as
amended and modified.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall the
Administrative Agent, the L/C Issuer or any Lender be deemed to be an Affiliate
of the Borrower.

 

-5-



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Related Parties of the Administrative Agent.

“Aggregate Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the sum of the amount of such Lender’s respective Revolving Commitment and the
denominator of which is the sum of the Aggregate Revolving Commitments.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

“Aggregate Revolving Committed Amount” means as provided in Section 2.01(a).

“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Debt Rating:

 

Pricing
Level

  

Debt Ratings

(or their

equivalents)

  

Revolving Loans that are

Eurodollar Rate Loans,

Base Rate Loans and

Letter of Credit Fees

  

Facility Fee

1    A-/A3 or better    1.075%    0.175% 2    BBB+/ Baa1    1.15%    0.20% 3   
BBB/ Baa2    1.25%    0.25% 4    BBB-/ Baa3    1.50%    0.35% 5    BB+/Ba1 and
below    1.90%    0.45%

The Borrower will maintain a Debt Rating at all times with at least two
(2) Ratings Services, and the Borrower may, at its option, obtain a third Debt
Rating from another Ratings Service. The applicable Pricing Level will be
determined by reference to the Debt Ratings; provided that:

(a) if Debt Ratings are provided by two (2) Ratings Services and the Debt
Ratings by the Rating Services indicate different Pricing Levels, then (A) if
they are only one level apart, the applicable Pricing Level shall be determined
by reference to the higher or better Debt Rating and shall be set at the Pricing
Level indicated thereby, and (B) if they are more than one level apart, the
applicable Pricing Level shall be determined by reference to the lower (or
worse) Debt Rating and shall be set at one Pricing Level above the Pricing Level
that would be indicated by the lower Debt Rating (e.g., if the Debt Rating by
one of the Rating Services is A- and the Debt Rating by another of the Rating
Services is Baa3, the Applicable Percentage would be set at Pricing Level 3),

(b) if Debt Ratings are provided by three (3) or more Ratings Services
acceptable to the Administrative Agent and the Debt Ratings indicate different
Pricing Levels, then the applicable Pricing Level shall be determined by
reference to the lower of the two (2) highest (or best) Debt Ratings and shall
be set at the Pricing Level indicated thereby, and

(c) if a Debt Rating is not provided by at least two (2) Ratings Services, or if
no Debt Rating is available, then the Applicable Percentage shall be Pricing
Level 5.

The Applicable Percentage shall be determined and adjusted on the first Business
Day following the date of any change in the Debt Rating. Adjustments in the
Applicable Percentage shall be effective as to all

 

-6-



--------------------------------------------------------------------------------

Extensions of Credit, existing and prospective, from the date of adjustment.
Determinations by the Administrative Agent of the applicable Pricing Level shall
be conclusive absent manifest error. The Administrative Agent shall promptly
notify the Lenders of changes in the Applicable Percentage.

“Approved Bank” means as provided in the definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means WFS and J.P. Morgan Securities in their capacities as joint
lead arrangers and joint book runners.

“Asset Sale” means any sale, lease or other disposition (including any such
transaction effected by way of merger, amalgamation or consolidation) by the
Borrower or any of its Subsidiaries or Specified Affiliates subsequent to the
date hereof of any asset (including stock), including without limitation any
sale-leaseback transaction, whether or not involving a Capital Lease, but
excluding (a) any sale, lease or other disposition in the ordinary course of
business of real property which is the subject of mortgage liens permitted
hereunder, (b) any sale, lease or other disposition of raw materials, supplies
or other nonfixed assets in the ordinary course of business, (c) any sale, lease
or other disposition of surplus, obsolete or worn out machinery, equipment,
molds or other manufacturing equipment in the ordinary course of business to the
extent that the aggregate book value of all of such assets sold, leased or
otherwise disposed of in a fiscal year does not exceed $5,000,000, (d) any sale
or other disposition in the ordinary course of business of readily marketable
securities, (e) any disposition of cash not prohibited hereunder, and (f) the
issuance of any shares of stock in any Specified Affiliate to any officer,
director or employee of the Borrower.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 9.07.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

-7-



--------------------------------------------------------------------------------

“Borrower” means as provided in the recitals hereto.

“Borrower Materials” means as provided in Section 6.01.

“Borrowing” means (a) a borrowing consisting of simultaneous Revolving Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period, or (b) a borrowing of Swing Line Loans, as appropriate.

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California and New York, New York are open to the public for carrying on
substantially all of the Administrative Agent’s business functions, and (b) if
such day relates to a Eurodollar Rate Loan, any such day that is also a day on
which dealings in Dollars are carried on in the London interbank market. Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or the Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) time deposits and certificates of deposit of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (each an “Approved
Bank”), in each case with maturities of not more than 270 days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.

 

-8-



--------------------------------------------------------------------------------

“CERCLA” means as provided in Section 5.06.

“CERCLIS” means as provided in Section 5.06.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two (2) or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of the Borrower (or other securities convertible into such
voting stock) representing 35% or more of the combined voting power of all
voting stock of the Borrower, or (b) during any period of up to twenty-four
(24) consecutive months, commencing after the Closing Date, individuals who at
the beginning of such twenty-four (24) month period were directors of the
Borrower (together with any new director whose election by the Borrower’s Board
of Directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors of the Borrower then in office.
As used herein, “beneficial ownership” shall have the meaning provided in Rule
13d-3 of the SEC under the Securities Exchange Act of 1934.

“Closing Date” means the date hereof.

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) in the case of Revolving Loans and Swing Line Loans, the
Revolving Termination Date, and, in the case of the Letters of Credit, the
Letter of Credit Expiration Date, or (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.

“Compliance Certificate” means as provided in Section 6.01(c).

“Confidential Information” means as provided in Section 9.08.

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) net income attributable to common stockholders (or its equivalent) plus
(b) to the extent deducted in determining net income attributable to common
stockholders (or its equivalent), (i) Consolidated Interest Expense, (ii) the
amount of income taxes (or minus the amount of tax benefits) and
(iii) depreciation and amortization adjusted to exclude the effect (if any) of
(c) extraordinary or nonrecurring items, including without limitation: gains and
losses from the sale of operating properties (but not from the sale of
properties developed for the purpose of sale); non-cash impairment charges;
gains and losses on early

 

-9-



--------------------------------------------------------------------------------

extinguishment of Indebtedness; severance and other restructuring charges; and
transaction costs of acquisitions not permitted to be capitalized pursuant to
GAAP, in each case on a consolidated basis determined in accordance with GAAP.
Except as otherwise expressly provided, the applicable period shall be for the
four (4) consecutive fiscal quarters ending as of the date of determination.

“Consolidated Fixed Charge Coverage Ratio” means the ratio of Consolidated
EBITDA to Consolidated Fixed Charges.

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of (a) Consolidated Interest Expense plus (b) current scheduled
principal payments of Funded Debt (including, for purposes hereof, current
scheduled reductions in commitments, but excluding any “balloon” payment or
final payment at maturity that is significantly larger than the scheduled
payments that preceded it) for the period of four (4) consecutive fiscal
quarters beginning the day after the date of determination plus (c) dividends
and distributions on preferred stock, if any, and redemptions and repurchases
thereof, in each case on a consolidated basis determined in accordance with
GAAP. Except as otherwise expressly provided, the applicable period shall be for
the four (4) consecutive fiscal quarters ending as of the date of determination.

“Consolidated Group” means the Borrower and its consolidated subsidiaries, as
determined in accordance with GAAP.

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense and letter of credit fee expense, on a consolidated
basis in accordance with GAAP, but including, in any event, the interest
component under Capital Leases and the implied interest component under
Securitization Transactions, but excluding the non-cash portion of interest
expense attributable to Indebtedness convertible by its express terms into
Capital Stock. Except as otherwise expressly provided, the applicable period
shall be for the four (4) consecutive fiscal quarters ending as of the date of
determination.

“Consolidated Leverage Ratio” means the ratio of Consolidated Total Debt to
Consolidated Total Capital.

“Consolidated Secured Debt” means the aggregate principal amount of all
Indebtedness of the Consolidated Group secured by a Lien on any property owned
or leased by them.

“Consolidated Secured Leverage Ratio” means the ratio of Consolidated Secured
Debt to Consolidated Total Capital.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date. For purposes of this Credit Agreement, Specified Affiliates of the
Borrower shall be classified as Consolidated Subsidiaries.

“Consolidated Tangible Net Worth” means, for the Consolidated Group, (a) the sum
of (i) stockholders’ equity on a consolidated basis plus (ii) accumulated
depreciation determined in accordance with GAAP, but with no upward adjustments
due to any revaluation of assets, minus (b) all Intangible Assets (excluding
intangible assets in accordance with FASB ASC 805).

“Consolidated Total Capital” means the sum of (a) Consolidated Tangible Net
Worth plus (b) Consolidated Total Debt.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Total Debt” means all Indebtedness of the Consolidated Group
determined on a consolidated basis.

“Consolidated Unencumbered EBITDA” means the portion of Consolidated EBITDA that
is generated by Consolidated Unencumbered Realty.

“Consolidated Unencumbered Interest Expense” means the portion of Consolidated
Interest Expense that is not attributable to Consolidated Secured Debt.

“Consolidated Unencumbered Leverage Ratio” means the ratio of Consolidated
Unsecured Debt to Consolidated Unencumbered Realty.

“Consolidated Unencumbered Realty” means, for the Consolidated Group, the book
value of all realty (prior to deduction for accumulated depreciation) minus the
book value of real property (prior to deduction for accumulated depreciation)
which is subject to mortgage Liens described in clause (c) of Section 6.07 or
mortgage Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness permitted hereunder secured by a mortgage Lien initially
permitted under clause (c) of Section 6.07.

“Consolidated Unsecured Coverage Ratio” means the ratio of Consolidated
Unencumbered EBITDA to Consolidated Unencumbered Interest Expense.

“Consolidated Unsecured Debt” means the portion of Consolidated Total Debt that
is not Consolidated Secured Debt.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” means as set forth in the introductory paragraph hereof.

“Credit Documents” means this Credit Agreement, the Notes, each Issuer Document,
the Guaranties, if any, the Administrative Agent’s Fee Letter, the Letters of
Credit and the Compliance Certificates.

“Credit Parties” means, collectively, the Borrower and the Guarantors, if any.

“Debt Rating” means the rating by a Ratings Service for the Borrower’s senior
unsecured (non-credit enhanced) long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.14(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such

 

-11-



--------------------------------------------------------------------------------

failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.14(f)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swing Line Lender and each Lender.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Percentage) otherwise applicable to such Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Law.

“Dollar” or “$” means the lawful currency of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 9.07(b)(iii)).

“Evergreen Letter of Credit” means as provided in Section 2.03(b)(iii).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

-12-



--------------------------------------------------------------------------------

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer or director under a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement, or
(d) in connection with any Acquisition permitted hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Rate” means, for the Interest Period for any Borrowing of Revolving
Loans that bears interest at a rate based on the Eurodollar Rate, the rate of
interest, rounded up to the nearest whole multiple of one-hundredth of one
percent (0.01%), obtained by dividing (i) the rate of interest, rounded upward
to the nearest whole multiple of one-hundredth of one percent (0.01%), referred
to as the BBA (British Bankers’ Association) LIBOR rate as set forth by any
service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rate for deposits in Dollars at approximately 9:00 a.m.
Pacific time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to such Borrowing of Revolving Loans and for a period of time approximately
equal to such Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurodollar Rate Loans is determined or any applicable category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America). Any change in such maximum rate shall result
in a change in the Eurodollar Rate on the date on which such change in such
maximum rate becomes effective.

“Eurodollar Rate Loan” means a Loan (other than a Base Rate Loan) that bears
interest at a rate based on the Eurodollar Rate.

“Event of Acceleration” means any of the events or conditions set forth in
Sections 7.01(g), (h) or (i) with respect to the Borrower.

 

-13-



--------------------------------------------------------------------------------

“Event of Default” means as provided in Section 7.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 9.15), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of September 30, 2009 among the Borrower, the lenders party
thereto, Bank of America, N.A., as administrative agent, and the other parties
thereto.

“Extended Letter of Credit” means as provided in Section 2.03(a)(v).

“Extension of Credit” means (i) any Borrowing and (ii) any L/C Credit Extension.

“Facility Fee” means as provided in Section 2.09(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Commitment
Percentage of outstanding Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

 

-14-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred the ordinary course of business and
payable on customary trade terms);

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

(e) the Attributable Principal Amount of Securitization Transactions;

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

(g) Support Obligations in respect of Funded Debt of another Person;

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g).

“GAAP” means generally accepted accounting principles in effect in the United
States applied on a consistent basis as set forth in (a) the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, (b) statements and pronouncements of the Financial
Accounting Standards Board and (c) interpretations of the SEC (including
published staff interpretations), in each case subject to the provisions of
Section 1.03. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period, except to
the extent that new accounting standards have been adopted by such organizations
applicable as of the current period.

 

-15-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means any party that may give a guaranty of the loans and
obligations hereunder in substantially the form of Exhibit 6.20 or other form
reasonably satisfactory to the Administrative Agent and the Required Lenders, in
each case as amended, supplemented or otherwise modified from time to time.

“Guaranties” means those guaranty agreements, if any, given in respect of the
loans and obligations owing under this Credit Agreement, as amended,
supplemented or otherwise modified from time to time.

“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.

“Honor Date” means as provided in Section 2.03(c).

“Increase Effective Date” means as provided in Section 2.16(c).

“Incremental Increases” means as provided in Section 2.16(a).

“Incremental Term Loan” means as provided in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) net obligations under any Swap Contract;

(d) Support Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).

“Indemnified Liabilities” means as provided in Section 9.05.

 

-16-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” means as provided in Section 9.05.

“Individual Subsidiary Test” means as provided in the definition of “Material
Subsidiaries” in this Section 1.01.

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP, but excluding, for purposes hereof,
leasehold intangible assets and fair value adjustments of debt assumed recorded
by the Borrower in connection with the Borrower’s acquisition of real estate
operations in accordance with FASB ASC 805.

“Interest Payment Date” means, (a) as to any Base Rate Loan and any Swing Line
Loan, the last Business Day of each March, June, September and December, the
Revolving Termination Date, and in the case of any Swing Line Loan, any other
dates as may be mutually agreed upon by the Borrower and the Swing Line Lender
and (b) as to any Eurodollar Rate Loan (other than Swing Line Loans), the last
Business Day of each Interest Period for such Loan, the date of repayment of
principal of such Loan and the Revolving Termination Date, and in addition,
where the applicable Interest Period exceeds three (3) months, the date every
three (3) months after the beginning of such Interest Period. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), three (3) or six
(6) months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one

 

-17-



--------------------------------------------------------------------------------

transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Policy” means the Borrower’s investment policy as disclosed in its
filings with the SEC from time to time.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“J.P. Morgan Securities” means J.P. Morgan Securities LLC, together with its
successors.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Revolving
Commitment Percentage thereof.

“L/C Committed Amount” means as provided in Section 2.01(b).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Customary Charges” means as provided in Section 2.09(c)(ii).

“L/C Fronting Fee” means as provided in Section 2.09(c)(ii).

“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, in each case together with its successors in such capacity.

“L/C Issuer Fees” means as provided in Section 2.09(c)(ii).

 

-18-



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means each standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Revolving Termination Date then in effect (or, if such day is not a
Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” means as provided in Section 2.09(c)(i).

“LIBOR Market Index Rate” means, for any day, the Eurodollar Rate as of that day
that would be applicable for a Eurodollar Rate Loan having a one-month Interest
Period determined at approximately 9:00 a.m. Pacific time for such day (or if
such day is not a Business Day, the immediately preceding Business Day). The
LIBOR Market Index Rate shall be determined on a daily basis.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means any Revolving Loan or any Swing Line Loan and the Base Rate Loans
and Eurodollar Rate Loans comprising such Loans.

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.

“London Banking Day” means a day on which banks in London are open for business
and dealing in offshore dollars.

“Master Agreement” means as provided in the definition of “Swap Contract”.

 

-19-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower to perform any material obligation under the Credit Documents, or
(iii) the rights and remedies of the Administrative Agent and the Lenders under
the Credit Documents.

“Material Subsidiary” means any Subsidiary of the Borrower with net assets or
revenues in excess of 1.5% of the Borrower’s consolidated net assets or revenues
for the most recently ended quarterly period for which financial statements are
available (the “Individual Subsidiary Test”); provided, however, that the
aggregate net assets and revenues of the Material Subsidiaries shall equal at
least 90% of the Borrower’s consolidated net assets and revenues for the most
recently ended quarterly period for which financial statements are available. In
the event that the aggregate net assets and revenues of Subsidiaries meeting the
Individual Subsidiary Test do not equal 90% of the Borrower’s consolidated net
assets and revenues, then the Subsidiaries that do not meet the Individual
Subsidiary Test (starting with the largest Subsidiary based on net assets and
revenue and working down in each case to the next largest Subsidiary based on
net assets and revenue) that are necessary to make the aggregate net assets and
revenues of the Material Subsidiaries equal at least 90% of the net assets and
revenues of the Borrower for the most recently ended quarterly period for which
financial statements are available, shall be included in the definition of
Material Subsidiaries.

“Maximum Rate” means as provided in Section 9.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Receivable” means a promissory note secured by a mortgage, deed of
trust, deed to secure debt or similar security instrument made by a Person
owning an interest in real estate granting a Lien on such interest in real
estate as security for the payment of Indebtedness of which the Borrower or a
Subsidiary is the holder and retains the rights of collection of all payments
thereunder.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Non-Extension Notice Date” means as provided in Section 2.03(b)(iii).

“Notes” means the Revolving Notes and the Swing Line Note.

“Obligations” means, without duplication, all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of

 

-20-



--------------------------------------------------------------------------------

formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” means as provided in Section 9.07(d).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCB” means as provided in Section 5.06(b).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” means as provided in Section 6.01.

“Public Lender” means as provided in Section 6.01.

“Ratings Service” means any nationally recognized rating agency reasonably
acceptable to the Administrative Agent.

“Register” means as provided in Section 9.07(c).

 

-21-



--------------------------------------------------------------------------------

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
attorneys-in-fact of such Person and of such Person’s Affiliates.

“Release” means as provided in Section 5.06(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Revolving Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 7.01, Lenders holding in the
aggregate more than 50% of the Revolving Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans); provided that (i) the
Revolving Commitment of, and the portion of the Revolving Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Required
Lenders” shall in no event mean less than two Lenders.

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Outstanding Amount of all Loans and
all L/C Obligations (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition), but
excluding the Outstanding Amount of any Incremental Term Loans and (b) aggregate
unused Revolving Commitments; provided that (i) the unused Commitment of, and
the portion of the Loans and L/C Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) having Revolving Commitments are party to this
Agreement, the term “Required Revolving Lenders” shall in no event mean less
than two Lenders having Revolving Commitments.

“Responsible Officer” means, for purposes of certifying or confirming matters
related to Organization Documents, incumbency and like matters, the secretary or
assistant secretary, and for other purposes, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or other
executive officer or senior vice president of a Credit Party. Any document
delivered hereunder that

 

-22-



--------------------------------------------------------------------------------

is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to share in the Revolving Obligations
hereunder up to such Lender’s Revolving Commitment Percentage thereof.

“Revolving Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Revolving Committed Amount and the denominator of which
is the Aggregate Revolving Committed Amount. The initial Revolving Commitment
Percentages are set forth on Schedule 2.01.

“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment. The initial Revolving Committed Amounts are
set forth on Schedule 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Increase” means as provided in Section 2.16(a).

“Revolving Credit Increase Lender” means as provided in Section 2.16(d).

“Revolving Loans” means as set forth in Section 2.01(a).

“Revolving Note” means the promissory notes substantially in the form of Exhibit
2.13-1, if any, given to each Lender to evidence the Revolving Loans of such
Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.

“Revolving Termination Date” means October 14, 2015, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.15.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Receivables” means as provided in the definition of
“Securitization Transaction”.

 

-23-



--------------------------------------------------------------------------------

“Securitization Subsidiary” means as provided in the definition of
“Securitization Transaction”.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured and (c) such Person
is able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Affiliate” means any corporation, association or other business
entity formed for the purpose of earning income not qualified as “rents from
real property” under applicable provisions of the Internal Revenue Code, in
which the Borrower owns substantially all of the economic interest, but less
than 10% of the voting interests, and the remaining economic and voting
interests are subject to restrictions requiring that ownership of such interests
be held by officers, directors or employees of the Borrower.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary of the Borrower which is a
Guarantor.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary

 

-24-



--------------------------------------------------------------------------------

obligation, or portion thereof, in respect of which such Support Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Lender, the commitment of such Lender to purchase participation
interests in Swing Line Loans.

“Swing Line Committed Amount” means as provided in Section 2.01(c).

“Swing Line Lender” means Wells Fargo in its capacity as such, together with any
successor in such capacity.

“Swing Line Loan” means as provided in Section 2.01(c).

“Swing Line Note” means the promissory note substantially in the form of Exhibit
2.13-2 given to evidence the Swing Line Loans of such Lender, as amended,
restated, modified, supplemented, extended, renewed or replaced.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

-25-



--------------------------------------------------------------------------------

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit 1.01 to be delivered to the Administrative Agent pursuant to
Section 4.01, as the same may be amended, restated or modified from time to time
with the prior written approval of the Administrative Agent.

“Type” means with respect to a Revolving Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Unreimbursed Amount” means as provided in Section 2.03(c)(i).

“Wells Fargo” means Wells Fargo Bank, National Association, together with its
successors.

“WFS” means Wells Fargo Securities, LLC, together with its successors.

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

1.02 Interpretive Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(ii) Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

-26-



--------------------------------------------------------------------------------

(d) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements for the fiscal year
ended December 31, 2010, except as otherwise specifically prescribed herein.

(b) The Borrower will provide a written summary of changes in GAAP that are
material to the Borrower or in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with
Section 6.01(c); provided, however, that the furnishing of filings of the
Borrower’s quarterly reports on Form 10-Q and annual reports on Form 10-K, as
filed with the SEC, shall satisfy this delivery requirement to the extent such
summaries, consistent with FASB ASC 235-10, Notes to Financial Statements, are
contained in such filings. If at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower
or the Required Lenders shall object in writing to determining compliance based
on such change, then such computations shall continue to be made on a basis
consistent with the most recent financial statements delivered pursuant to
Section 6.01(a) or (b) as to which no such objection has been made.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06 Times of Day.

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect

 

-27-



--------------------------------------------------------------------------------

to any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

COMMITMENTS AND EXTENSIONS OF CREDIT

2.01 Commitments.

Subject to the terms and conditions set forth herein:

(a) Revolving Loans. During the Commitment Period, each Lender severally agrees
to make revolving credit loans (the “Revolving Loans”) to the Borrower on any
Business Day; provided that after giving effect to any such Revolving Loan,
(i) with regard to the Lenders collectively, the aggregate principal amount of
Revolving Obligations shall not exceed SEVEN HUNDRED MILLION DOLLARS
($700,000,000) (as such amount may be increased or decreased in accordance with
the provisions hereof, the “Aggregate Revolving Committed Amount”), and
(ii) with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Revolving Obligations shall not exceed its respective Revolving
Committed Amount. Revolving Loans may consist of Base Rate Loans, Eurodollar
Rate Loans, or a combination thereof, as the Borrower may request, and may be
repaid and reborrowed in accordance with the provisions hereof.

(b) Letters of Credit. During the Commitment Period, (i) the L/C Issuer, in
reliance upon the commitments of the Lenders set forth herein, agrees (A) to
issue Letters of Credit for the account of the Borrower or any member of the
Consolidated Group on any Business Day, (B) to amend or renew Letters of Credit
previously issued hereunder, and (C) to honor drafts under Letters of Credit;
and (ii) each Lender irrevocably and unconditionally agrees to purchase from the
L/C Issuer a participation interest in the Letters of Credit issued hereunder in
an amount equal to such Lender’s Revolving Commitment Percentage thereof;
provided that (A) the aggregate principal amount of L/C Obligations shall not
exceed NINETY MILLION DOLLARS ($90,000,000) (as such amount may be increased or
decreased in accordance with the provisions hereof, the “L/C Committed Amount”),
(B) with regard to the Lenders collectively, the aggregate principal amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount,
and (C) with regard to each Lender individually, such Lender’s Revolving
Commitment Percentage of Revolving Obligations shall not exceed its respective
Revolving Committed Amount. Subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(c) Swing Line Loans. During the Commitment Period, the Swing Line Lender
agrees, subject to the terms and conditions set forth herein and in reliance
upon the agreements of the other Lenders set forth herein, to make revolving
credit loans (the “Swing Line Loans”) to the Borrower on any Business Day;
provided that (i) the aggregate principal amount of Swing Line Loans shall not
exceed NINETY MILLION DOLLARS ($90,000,000) (as such amount may be increased or
decreased in accordance with the provisions hereof, the “Swing Line Committed
Amount”), (ii) with respect to the Lenders collectively, the aggregate principal
amount of Revolving Obligations shall not exceed the Aggregate Revolving
Committed Amount, (iii) with regard to each Lender individually, such Lender’s
Revolving Commitment Percentage of Revolving Obligations shall not exceed its
respective Revolving Committed Amount, and (iv) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Swing Line Loans shall be comprised solely of Loans

 

-28-



--------------------------------------------------------------------------------

bearing interest based on the Base Rate or such other rate as may be agreed, in
each case as provided in Section 2.08(a)(iii), and may be repaid and reborrowed
in accordance with the provisions hereof. Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a participation
interest in such Swing Line Loan in an amount equal to the product of such
Lender’s Revolving Commitment Percentage thereof. No Swing Line Loan shall
remain outstanding for longer than ten (10) Business Days.

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. (i) with respect to Eurodollar Rate Loans, three (3) Business Days
prior to, or (ii) with respect to Base Rate Loans, one (1) Business Day prior
to, the requested date of any Borrowing, conversion or continuation. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Except as provided in Sections 2.03(c) and 2.04(b), each Borrowing,
conversion or continuation shall be in a principal amount of (i) with respect to
Eurodollar Rate Loans, $2,000,000 or a whole multiple of $1,000,000 in excess
thereof or (ii) with respect to Base Rate Loans, $500,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether such request is for a Borrowing, conversion, or
continuation, (ii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed, converted or continued, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one (1) month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Revolving Commitment Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 3:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Extension of Credit, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurodollar Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurodollar Rate Loan and (ii) any
conversion into, or continuation as, a Eurodollar Rate Loan may be made only if
the conditions to Extensions of Credit in Section 4.02 have been satisfied.
During the

 

-29-



--------------------------------------------------------------------------------

existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Rate Loan and (ii) at the request of
the Required Lenders, any outstanding Eurodollar Rate Loan shall be converted
immediately to a Base Rate Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than nine (9) Interest Periods in effect with respect to Revolving
Loans.

2.03 Additional Provisions with respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

(B) such Letter of Credit is in an initial amount less than $500,000 or is to be
denominated in a currency other than Dollars.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the L/C
Issuer in good faith deems material to it;

(B) the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless the L/C
Issuer shall have approved such expiry date as provided in, and subject to
Section 2.03(b)(iii);

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date as provided in, and subject to, Section 2.03(a)(v) and
Section 2.03(l);

(D) one or more applicable conditions contained in Section 4.02 shall not then
be satisfied and the L/C Issuer shall have received written notice thereof from
any Lender or any Credit Party at least one (1) Business Day prior to the
requested date of issuance of such Letter of Credit;

 

-30-



--------------------------------------------------------------------------------

(E) the Revolving Commitments have been terminated pursuant to Section 7.01; or

(F) such Letter of Credit is to be denominated in a currency other than Dollars;

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if:

(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or

(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(iv) The L/C Issuer shall not amend any Letter of Credit if:

(A) one or more applicable conditions contained in Section 4.02 shall not then
be satisfied and the L/C Issuer shall have received written notice thereof from
any Lender or any Credit Party at least one (1) Business Day prior to the
requested date of amendment of such Letter of Credit;

(B) the Revolving Commitments have been terminated pursuant to Section 7.01; or

(C) assuming such amended Letter of Credit were then being requested, one or
more of the conditions contained in Section 2.03(a)(ii) shall then exist and
would prohibit the issuance of such amended Letter of Credit.

(v) Notwithstanding the immediately preceding clause (ii)(C), the expiry date of
a Letter of Credit may occur after the Letter of Credit Expiration Date so long
as the L/C Issuer and all of the Lenders have approved such later expiry date
(in which case, such Letter of Credit shall be an “Extended Letter of Credit”),
it being acknowledged and agreed that each such Extended Letter of Credit shall
be Cash Collateralized in accordance with Section 2.03(l).

(b) Procedures for Issuance and Amendment.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of

 

-31-



--------------------------------------------------------------------------------

Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Commitment Percentage of such Letter of Credit.

(iii) If the Borrower so requests in the applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Evergreen Letter of
Credit”); provided that any such Evergreen Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Evergreen Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date (or with respect to an
Extended Letter of Credit, the expiry date set forth in such Extended Letter of
Credit); provided that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof, or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) After delivery of any Letter of Credit or any amendment to a Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the L/C Issuer will deliver to the Borrower or the Administrative Agent a true
and complete copy of such Letter of Credit or amendment upon request.

 

-32-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Revolving Commitment Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, the amount of the unutilized portion of the Aggregate
Revolving Commitments or the conditions set forth in Section 4.02. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any Cash Collateral
being delivered in respect of an Extended Letter of Credit, (B) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (C) the occurrence or continuance of a Default or Event of Default,
(D) non-compliance with the conditions set forth in Section 4.02, or (E) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

-33-



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 9.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-34-



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower that a court of competent jurisdiction in a final,
non-appealable judgment, determines were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

 

-35-



--------------------------------------------------------------------------------

(g) Cash Collateral. (i) If the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately provide Cash Collateral in the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). The Borrower hereby grants to
the Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked deposit accounts at Wells Fargo.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as set
forth in Section 2.09.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Extended Letters of Credit. The Borrower shall provide Cash Collateral (in
an amount equal to the amount of each Extended Letter of Credit, calculated in
accordance with Section 1.07) to the L/C Issuer with respect to each Extended
Letter of Credit issued by the L/C Issuer by the date 30 days prior to the
Revolving Termination Date; provided that if the Borrower fails to provide Cash
Collateral with respect to any such Extended Letter of Credit by such time, such
event shall be treated as a drawing under such Extended Letter of Credit (in an
amount equal to the amount of each such Letter of Credit, calculated in
accordance with Section 1.07), which shall be reimbursed (or participations
therein funded) in accordance with Section 2.03(c), with the proceeds being
utilized to provide Cash Collateral for such Letter of Credit. If the delivery
of any Cash Collateral in respect of an Extended Letter of Credit is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, each
Lender confirms that its obligations under Section 2.03(c) shall remain in full
force and effect.

2.04 Additional Provisions with respect to Swing Line Loans.

(a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic Loan
Notice,

 

-36-



--------------------------------------------------------------------------------

the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Loan Notice
and, if not, the Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in this Article
II, or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Loan Notice, make the amount of its Swing Line Loan
available to the Borrower by crediting the account of the Borrower on the books
of the Swing Line Lender in immediately available funds.

(b) Refinancing.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Revolving Commitment Percentage of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Revolving Commitments or the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Revolving Commitment Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(b)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(b) shall
be absolute and

 

-37-



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right that such Lender may
have against the Swing Line Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or Event of
Default, (C) non-compliance with the conditions set forth in Section 4.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such purchase or funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(c) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Revolving Commitment Percentage of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 9.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(d) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Revolving Commitment Percentage of
any Swing Line Loan, interest in respect thereof shall be solely for the account
of the Swing Line Lender.

(e) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Revolving
Termination Date the aggregate principal amount of Revolving Loans outstanding
on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) the date of demand for repayment by the Swing Line
Lender, (ii) the date ten (10) Business Days after such Loan is made and
(iii) the Revolving Termination Date.

 

-38-



--------------------------------------------------------------------------------

2.06 Prepayments.

(a) Voluntary Prepayments. The Loans (subject to clauses (b) and (c) below) may
be repaid in whole or in part without premium or penalty (except, in the case of
Loans other than Base Rate Loans, amounts payable pursuant to Section 3.05);
provided that:

(i) in the case of Loans other than Swing Line Loans, (A) notice thereof must be
received by 1:00 p.m. by the Administrative Agent at least three (3) Business
Days prior to the date of prepayment, and (B) any such prepayment shall be in
the same minimum amounts as provided for Borrowings in Section 2.02(a), or, in
each case, the entire remaining principal amount thereof, if less; and

(ii) in the case of Swing Line Loans, (A) notice thereof must be received by the
Swing Line Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swing Line Lender).

Each such notice of voluntary repayment hereunder shall be irrevocable and shall
specify the date and amount of prepayment and the Loans and Types of Loans which
are to be prepaid. The Administrative Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein. Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest thereon and breakage amounts, if any, under Section 3.05.

(b) Mandatory Prepayments on Revolving Obligations. If at any time (i) the
aggregate principal amount of Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate principal amount of L/C
Obligations shall exceed the L/C Committed Amount or (iii) the aggregate
principal amount of Swing Line Loans shall exceed the Swing Line Committed
Amount, the Borrower shall immediately prepay the Revolving Loans and/or to
provide Cash Collateral to the L/C Obligations in an amount equal to such
excess; provided, however, that Cash Collateral will not be provided to the L/C
Obligations hereunder until the Revolving Loans and Swing Line Loans have been
paid to or below the Aggregate Revolving Committed Amount or the Swing Line
Committed Amount, as the case may be.

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then ratably to Eurodollar Rate Loans. In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Borrower. Voluntary prepayments on the Revolving Obligations will be paid
by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein (except for Defaulting Lenders where their share
will be held as provided in Section 2.14 hereof).

(ii) Mandatory Prepayments. Mandatory prepayments on Revolving Obligations under
Section 2.06(b) will be paid by the Administrative Agent to the Lenders ratably
in accordance with their respective interests therein (except for Defaulting
Lenders where their share will be applied as provided in Section 2.14 hereof),
or to the respective Revolving Obligations, as appropriate.

2.07 Termination or Reduction of Commitments.

The Revolving Commitments hereunder may be permanently reduced in whole or in
part by notice from the Borrower to the Administrative Agent; provided that
(i) any such notice thereof must be received by 11:00 a.m. at least five
(5) Business Days prior to the date of reduction or termination and any such
prepayment shall be in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof; and (ii) the Revolving Commitments
may not be reduced to an amount less than the Revolving Obligations then
outstanding. The Administrative Agent will give prompt notice to the Lenders of
any such reduction in Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Revolving

 

-39-



--------------------------------------------------------------------------------

Commitment Percentage thereof. All commitment or other fees accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.

2.08 Interest.

(a) Subject to the provisions of clause (b) below, (i) each Revolving Loan that
is a Eurodollar Rate Loan (other than Swing Line Loans) shall bear interest on
the outstanding principal amount thereof for the Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Percentage; (ii) each Revolving Loan that is a Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Percentage, or such other rate as the
Swing Line Lender and the Borrower shall agree in writing.

(b)(i) If any amount payable by the Borrower under any Credit Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.

(ii) After the occurrence and during the continuance of an Event of Default
under Section 7.01(g) or (h), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Law.

(iii) After the occurrence and during the continuance of an Event of Default
other than under Section 7.01(g) or (h), upon the request of the Required
Lenders, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Facility Fee. From and after the Closing Date, the Borrower agrees to pay
the Administrative Agent for the ratable benefit of the Lenders (other than a
Defaulting Lender which shall be dealt with as provided in Section 2.14 hereof)
a commitment fee (the “Facility Fee”) for each calendar quarter, prorated for
partial quarters, in an amount equal to the amount denoted under the heading
“Facility Fee” as set forth in the definition of “Applicable Percentage” herein
multiplied by the actual daily amount of the Aggregate Revolving Commitments (or
if the Aggregate Revolving Commitments shall have expired or been terminated, on
the Outstanding Amount of the Revolving Obligations), regardless of usage. The
Facility Fee shall accrue at all times during the Commitment Period (and
thereafter so long as Revolving Obligations shall remain outstanding), including
periods during which the

 

-40-



--------------------------------------------------------------------------------

conditions to Extensions of Credit in Section 4.02 may not be met, and shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Revolving Termination Date (and, if applicable,
thereafter on demand). The Administrative Agent shall distribute the Facility
Fee to the Lenders pro rata in accordance with the respective Revolving
Commitments of the Lenders.

(b) Upfront and Other Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees provided in the
Administrative Agent’s Fee Letter.

(c) Letter of Credit Fees.

(i) Letter of Credit Fee. In consideration of the L/C Commitment hereunder, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders (other than a Defaulting Lender which shall be dealt with as
provided in Section 2.14 hereof) a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage per annum times the daily maximum amount available to be
drawn under each such Letter of Credit (whether or not such maximum amount is
then in effect under such Letters of Credit) from the date of issuance to the
date such Letter of Credit either expires or terminates. The Letter of Credit
Fee shall be computed on a quarterly basis in arrears and shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing on the first such date to occur after the Closing Date, and
on the date such Letter of Credit either expires or terminates (and, if
applicable, thereafter on demand).

(ii) L/C Issuer Fees. In addition to the Letter of Credit Fee, the Borrower
agrees to pay to the L/C Issuer for its own account without sharing by the other
Lenders (A) a fronting fee (the “L/C Fronting Fee”) of 0.125% the amount of each
Letter of Credit issued by the L/C Issuer (but in no event shall the amount of
such fee in respect of any Letter of Credit be less than $500), and
(B) customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer (“L/C Customary Charges”;
together with the L/C Fronting Fee, the “L/C Issuer Fees”) with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit. The L/C Fronting Fee shall be due
and payable in full on the date of issuance of such Letter of Credit. The L/C
Customary Charges are due and payable on demand and are nonrefundable. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.

(d) Administrative Agent’s Fees. The Borrower agrees to pay the Administrative
Agent such fees as provided in the Administrative Agent’s Fee Letter or as may
be otherwise agreed by the Administrative Agent and the Borrower from time to
time.

(e) Extension Fee. If the Borrower exercises its right to extend the Revolving
Termination Date in accordance with Section 2.15, the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a fee equal to 0.20% of
the amount of such Lender’s Revolving Committed Amount (whether or not
utilized). Such fee shall be due and payable in full on the date the
Administrative Agent receives the Extension Request pursuant to such Section.

(f) Other Fees.

(i) The Borrower shall pay to WFS and the Administrative Agent for their own
respective account fees in the amounts and at the times specified in the
Administrative Agent’s Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

-41-



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to J.P. Morgan Securities for its own account fees
in the amounts and at the times specified in the fee letter between J.P. Morgan
Securities and the Borrower. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(iii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest and fees shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or set-off. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Revolving Commitment Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c)(i) Funding by Lenders; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with

 

-42-



--------------------------------------------------------------------------------

interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice from the Administrative Agent of amounts owing
under this subsection shall be conclusive absent manifest error.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice from the Administrative Agent of amounts owing under this
subsection shall be conclusive absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Sections 9.04 and 9.05(b) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.04 or 9.05(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Sections 9.04 and 9.05(b).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

-43-



--------------------------------------------------------------------------------

(g) If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement, (B) any amounts applied by the Swing Line Lender
to outstanding Swing Line Loans, (C) any amounts applied to L/C Obligations by
the L/C Issuer or Swing Line Loans by the Swing Line Lender, as appropriate,
from Cash Collateral provided under Section 2.14, or (D) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 9.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Credit Agreement with respect to the portion
of the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.

 

-44-



--------------------------------------------------------------------------------

2.13 Evidence of Debt.

(a) The Extensions of Credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender that requests a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.14 Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or the Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting

 

-45-



--------------------------------------------------------------------------------

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans or L/C Borrowings were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive any Fee payable under
Section 2.09(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to the immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clause (ii), the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such Fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to the L/C Issuer and Swing Line Lender, as applicable, the amount of
any such Fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Commitment Percentages (determined without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

-46-



--------------------------------------------------------------------------------

(e) Cash Collateral, Repayment of Swing Line Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lender’s
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within 1 Business
Day following the written request of the Administrative Agent or the L/C Issuer
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
the L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of the L/C Issuer with respect to Letters
of Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the L/C Issuer, and agree to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to the
immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
L/C Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the L/C Issuer that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents.

 

-47-



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase, subject
to any amounts owed pursuant to Section 3.05, at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(g) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the L/C Issuer shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.15 Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable one time, to extend the current
Revolving Termination Date by one year. The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 30 days
but not more than 90 days prior to the current Revolving Termination Date, a
written request for such extension (an “Extension Request”). The Administrative
Agent shall notify the Lenders if it receives an Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended for one year effective upon receipt
by the Administrative Agent of the Extension Request and payment of the fee
referred to in the following clause (ii): (i) immediately prior to such
extension and immediately after giving effect thereto, (x) no Default or Event
of Default shall exist and (y) the representations and warranties made or deemed
made by the Borrower and each other Credit Party in the Credit Documents to
which any of them is a party, shall be true and correct in all material respects
(or in the case of a representation or warranty qualified by materiality, true
and correct in all respects) on and as of the date of such extension with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (or in the case of a representation or warranty
qualified by materiality, true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Credit Documents and (ii) the Borrower shall have
paid the Fees payable under Section 2.09(e). At any time prior to the
effectiveness of any such extension, upon the Administrative Agent’s request,
the Borrower shall deliver to the Administrative Agent a certificate from the
chief executive officer or chief financial officer certifying the matters
referred to in the immediately preceding clauses (i)(x) and (i)(y).

2.16 Increase in Commitments.

(a) Request for Increase. The Borrower may from time to time, request by notice
to the Administrative Agent (x) an increase in the amount of the Aggregate
Revolving Commitments (each, a “Revolving Credit Increase”) or (y) one or more
term loan tranches (each, an “Incremental Term Loan”;

 

-48-



--------------------------------------------------------------------------------

each Incremental Term Loan and each Revolving Credit Increase, collectively,
referred to as the “Incremental Increases”); provided that (i) the principal
amount for all such Incremental Increases in the aggregate since the Closing
Date (including the then requested Incremental Increase) shall not exceed
$300,000,000, (ii) any such request for an Incremental Increase shall be in a
minimum amount of $30,000,000 (or a lesser amount in the event such amount
represents all remaining availability under this Section), (iii) no Revolving
Credit Increase shall (A) increase the L/C Committed Amount without the consent
of the L/C Issuer or (B) increase the Swing Line Committed Amount without the
consent of the Swing Line Lender, (iv) no Incremental Term Loan shall mature
earlier than the Revolving Termination Date, and (v) each Incremental Increase
shall constitute Obligations hereunder and shall be guaranteed pursuant to the
Guaranties on a pari passu basis with the other Obligations hereunder.

(b) Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section and otherwise on terms reasonably acceptable to the
Administrative Agent, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided that (i) the Administrative Agent shall have consented (in each
case, such consent not to be unreasonably withheld) to each such Lender or
proposed Additional Lender providing such Incremental Increase and (ii) in the
case of any Revolving Credit Increase, the L/C Issuer and the Swing Line Lender
shall have consented (in each case, such consent not to be unreasonably
withheld) to each such Lender or proposed Additional Lender providing such
Revolving Credit Increase if such consent by the L/C Issuer or the Swing Line
Lender, as the case may be, would be required under Section 9.07 for an
assignment of Revolving Loans or Commitments to such Lender or proposed
Additional Lender. No Lender shall have any obligation to increase its Revolving
Commitment or participate in an Incremental Term Loan, as the case may be, and
no consent of any Lender, other than the Lenders agreeing to provide any portion
of an Incremental Increase, shall be required to effectuate such Incremental
Increase.

(c) Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”) and the final allocations therefor. The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such Incremental Increase and the Increase Effective Date.

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Credit Party
(i) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such Incremental Increase, (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other
Credit Documents are true and correct in all material respects (or in the case
of a representation or warranty qualified by materiality, true and correct in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section, the representations and warranties contained in
subsections (a) and (b) of Section 5.19 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default or Event of Default exists and is continuing and
(C) the Borrower and its Subsidiaries are in pro forma compliance with each of
the financial covenants contained in Section 6.16. To the extent that any
Incremental Increase shall take the form of an Incremental Term Loan, this
Agreement shall be amended (without the need to obtain the consent of any Lender
or the L/C Issuer other than the Lenders providing such Incremental Term Loans),
in form and substance satisfactory to the Administrative Agent, to include such
terms as are customary for a term loan commitment, including mandatory
prepayments, assignments and voting provisions; provided that the covenants,
defaults and similar non-economic

 

-49-



--------------------------------------------------------------------------------

provisions applicable to any Incremental Term Loan (i) shall be no more
restrictive than the corresponding terms set forth in the then existing Credit
Documents without the express written consent of the Administrative Agent and
the Required Revolving Lenders and (ii) shall not contravene any of the terms of
the then existing Credit Documents. Each Revolving Credit Increase shall have
the same terms as the outstanding Revolving Loans and be part of the existing
revolving credit facilities hereunder. Upon each Revolving Credit Increase
(x) each Lender having a Revolving Commitment immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Credit Increase (each, a “Revolving
Credit Increase Lender”) in respect of such increase, and each such Revolving
Credit Increase Lender will automatically and without further act be deemed to
have assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans, will, in each case, equal
each Lender’s Revolving Commitment Percentage (after giving effect to such
increase in the Revolving Commitments) and (y) if, on the date of such increase
there are any Revolving Loans outstanding, such Revolving Loans shall, on or
prior to the effectiveness of such Revolving Credit Increase, be prepaid from
the proceeds of additional Revolving Loans made hereunder (reflecting such
increase in Revolving Commitments), which prepayment shall be accompanied by any
amounts required to be paid pursuant to Section 3.05 to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Revolving Credit
Percentages arising from such Revolving Credit Increase.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 9.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Borrower or the Administrative Agent shall withhold or make such
deductions as are determined by the Borrower or the Administrative Agent, as
applicable, to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

-50-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within fifteen (15) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Credit Agreement or any other Credit Document against any amount
due to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Revolving Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably

 

-51-



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Credit Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

-52-



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality.

If any Lender determines, upon advice of counsel, that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, from the date of such notice
to the date such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist:

(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay such Eurodollar Loans or convert all Eurodollar Rate Loans of
such Lender to Base Rate Loans (with the Base Rate determined other than by
reference to the Eurodollar Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans or Base Rate Loan; and

 

-53-



--------------------------------------------------------------------------------

(ii) if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Eurodollar Rate, then all Base Rate Loans shall
accrue interest at a Base Rate determined without reference to the Eurodollar
Rate.

Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined by reference to the Eurodollar Rate, that Lender
shall remain committed to make Base Rate Loans and shall be entitled to recover
interest thereon based on the Base Rate (determined other than by reference to
the Eurodollar Rate). Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Administrative Agent reasonably determines, or the Administrative Agent
is advised by the Required Lenders, that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Required Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans and Base Rate Loans as to which the interest rate is determined by
reference to the Eurodollar Rate shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice, such
revocation not to be unreasonably withheld or delayed. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Loans
that are Base Rate Loans (with the Base Rate determined other than by reference
to the Eurodollar Rate) in the amount specified therein.

3.04 Increased Cost; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurodollar
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

-54-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Revolving Commitment of such Lender or the Loans made by,
or participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A duly executed certificate of a Lender or
the L/C Issuer setting forth in reasonable detail the calculation of the amount
or amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of the Administrative Agent’s, such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses.

Upon demand of the Administrative Agent (or any Lender through the
Administrative Agent) from time to time, the Borrower shall promptly compensate
each Lender for and hold each Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

-55-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 9.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 9.15.

3.07 Survival Losses.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

-56-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

4.01 Conditions to Initial Extensions of Credit.

The obligation of the Lenders to make initial Extensions of Credit hereunder is
subject to the satisfaction of such of the following conditions in all material
respects on or prior to the Closing Date as shall not have been expressly waived
in accordance with Section 9.01, with each delivery item set forth below in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(a) The Administrative Agent shall have received multiple counterparts hereof
signed by each of the parties hereto;

(b) The Administrative Agent shall have received a duly executed Note for the
account of each Lender that requests a Note;

(c) The Administrative Agent and each Lender shall have received legal opinions
of counsel to the Borrower, in form and substance satisfactory to the
Administrative Agent and the Lenders;

(d) The Administrative Agent shall have received all documents it may reasonably
request relating to the existence of the Borrower, the corporate authority for
and the validity of each of the Credit Documents, and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent;

(e) The Administrative Agent shall have received the applicable Loan Notice
relating to such Extension of Credit;

(f) No Default or Event of Default shall have occurred and be continuing
immediately before the making of such Extension of Credit and no Default or
Event of Default shall exist immediately thereafter;

(g) The representations and warranties of the Borrower made in or pursuant to
the Credit Documents to which it is a party shall be true and correct in all
material respects (or in the case of a representation or warranty qualified by
materiality, true and correct in all respects) as of the date of the making of
such Extension of Credit;

(h) The Administrative Agent shall have received a certificate of the Borrower,
signed on behalf of Borrower by the Borrower’s chief executive officer or chief
financial officer, confirming to the knowledge of such officer that as of such
date (i) the representations and warranties in Article V hereof are true and
correct in all material respects (or in the case of a representation or warranty
qualified by materiality, true and correct in all respects), and (ii) no Default
or Event of Default has occurred and is continuing;

(i) The Administrative Agent and the Lenders shall have been paid all fees due
and payable in connection herewith (including fees and expenses of counsel);

(j) The Administrative Agent and the Lenders shall have received evidence that
all indebtedness, liabilities or obligations owing by the Credit Parties under
the Existing Credit Agreement shall have been paid in full, or will be paid in
full out of the proceeds hereof, all commitments thereunder have terminated and
all Liens securing such indebtedness, liabilities or other obligations, if any,
have been released;

 

-57-



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received a Transfer Authorizer
Designation Form executed by the Borrower;

(l) The Administrative Agent shall have received a Compliance Certificate
calculated on a pro forma basis for the Borrower’s fiscal quarter ending
June 30, 2011; and

(m) In the good faith, reasonable judgment of the Administrative Agent:

(i) there shall not have occurred (A) any event, condition, situation or status
since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the date hereof that has had or could reasonably be expected to result in a
Material Adverse Effect or (B) a downgrade of any Debt Rating of the Borrower by
two or more notches;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, or otherwise materially and adversely affect, the
ability of the Borrower or any other Credit Party to fulfill its obligations
under the Credit Documents to which it is a party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any applicable Law or (B) any agreement, document or instrument to which any
Credit Party is a party or by which any of them or their respective properties
is bound;

(iv) the Borrower and each other Credit Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

(v) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Credit Documents.

The certificates and opinions referred to in this Section shall be dated not
earlier than the date hereof and not later than the date of such initial
Extensions of Credit.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

-58-



--------------------------------------------------------------------------------

4.02 Conditions to Extensions of Credit.

The obligation of any Lender to make any Extension of Credit hereunder
subsequent to the initial Extension of Credit is subject to the satisfaction of
each of the following conditions on or prior to the proposed date of the making
of such Extension of Credit:

(a) The Administrative Agent shall receive the applicable Request for Extension
of Credit;

(b) No Default or Event of Default shall have occurred and be continuing
immediately before the making of such Extension of Credit and no Default or
Event of Default shall exist immediately thereafter;

(c) The representations and warranties of the Borrower made in or pursuant to
the Credit Documents shall be true and correct in all material respects (or in
the case of a representation or warranty qualified by materiality, true and
correct in all respects) on and as of the date of such Extension of Credit;

(d) Immediately following the making of such Extension of Credit the outstanding
principal balance of the Revolving Obligations shall not exceed the Aggregate
Revolving Commitments.

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

5.01 Corporate Existence and Power.

The Borrower and each of its Material Subsidiaries is a corporation, partnership
or limited liability company duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to own or lease its respective properties and to
carry on its business as now being, and hereafter proposed to be, conducted and
is duly qualified as a foreign entity and in good standing, and authorized to do
business, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or authorization, other than in such jurisdictions where the failure to be so
qualified, authorized and in good standing would not, in the aggregate, have a
Material Adverse Effect.

5.02 Corporate and Governmental Authorization; No Contravention.

The execution and delivery by the Borrower of the Credit Documents and the
performance by the Borrower of its obligations thereunder are within the
corporate power of the Borrower, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official or other Person (except for any such
action or filing that has been taken and is in full force and effect) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the Organization Documents of the Borrower or of any material

 

-59-



--------------------------------------------------------------------------------

agreement, judgment, injunction, order, decree or other material instrument
binding upon the Borrower or result in the creation or imposition of any Lien on
any asset of the Borrower other than Liens created pursuant to the Credit
Documents.

5.03 Binding Effect.

The Credit Documents constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.

5.04 Litigation.

Except as set forth on Schedule 5.04 attached hereto, there is no action, suit,
proceeding or, to the knowledge of the Borrower, investigation pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Material Subsidiaries before any court or arbitrator or
any governmental body, agency or official that would reasonably be expected to
have a Material Adverse Effect.

5.05 Compliance with ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or, to the best
knowledge of the Borrower, violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Sections 4069 or 4212(c) of ERISA.

5.06 Environmental Matters.

Except as set forth on Schedule 5.06 hereto:

(a) No written notice, notification, demand, request for information, citation,
summons, complaint or order has been received by the Borrower and to the
knowledge of the

 

-60-



--------------------------------------------------------------------------------

Borrower, no penalty has been assessed and no investigation or review is pending
or threatened by any governmental or other entity, (i) with respect to any
alleged violation of any Environmental Laws in connection with the conduct of
the Borrower and relating to a Hazardous Substance or (ii) with respect to any
alleged failure to have any permit, certificate, license, approval, registration
or authorization required in connection with the conduct of the Borrower
relating to a Hazardous Substance or (iii) with respect to any generation,
treatment, storage, recycling, transportation, disposal or release (including a
release as defined in 42 U.S.C. Section 9601(22)) (“Release”) of any Hazardous
Substance used by the Borrower, which alleged violation, alleged failure to have
any required permit, certificate, license, approval, or registration, or
generation, treatment, storage, recycling, transportation, disposal or release,
is reasonably likely to result in liability to the Borrower in excess of
$1,000,000 in any instance or $5,000,000 in the aggregate.

(b)(i) To the Borrower’s knowledge, there has been no Release of a Hazardous
Substance at, on or under any property used by the Borrower or for which the
Borrower or any of its Material Subsidiaries would be liable, which Release, is
reasonably likely to result in liability to the Borrower in excess of $1,000,000
in any instance or $5,000,000 in the aggregate; (ii) to the Borrower’s
knowledge, neither the Borrower nor any of its Material Subsidiaries has, other
than as a generator or in a manner not regulated or prohibited under the
Environmental Laws, stored or treated any “hazardous waste” (as defined in 42
U.S.C. Section 6903(5)) on any property used by the Borrower or for which the
Borrower or any of its Material Subsidiaries would be liable, except for such
storage or treatment which is not reasonably likely to result in liability to
the Borrower or any of its Material Subsidiaries in excess of $1,000,000 in any
instance or $5,000,000 in the aggregate; and (iii) to the Borrower’s knowledge
no polychlorinated biphenyl (“PCB”) in concentrations greater than 50 parts per
million, friable asbestos, or underground storage tank (in use or abandoned) is
at any property used by the Borrower or for which the Borrower or any of its
Material Subsidiaries would be liable, except for such PCBs, friable asbestos or
underground storage tanks that are not reasonably likely to result in liability
to the Borrower or any of its Material Subsidiaries in excess of $1,000,000 in
any instance or $5,000,000 in the aggregate.

(c) To the knowledge of the Borrower, neither the Borrower nor any of its
Material Subsidiaries has transported or arranged for the transportation
(directly or indirectly) of any Hazardous Substance to any location which is
listed under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), on the Comprehensive Environmental
Response, Compensation and Liability Information System, as amended (“CERCLIS”),
or on any similar state list or which is the subject of any federal state or
local enforcement action or other investigation which may lead to claims for
clean-up costs, remedial work, damages to natural resources or for personal
injury claims, including, but not limited to, claims under CERCLA, that are
reasonably likely to result in liability to the Borrower or any of its Material
Subsidiaries in excess of $1,000,000 in any instance or $5,000,000 in the
aggregate.

(d) No written notification of a Release of a Hazardous Substance has been filed
by or on behalf of the Borrower or any of its Material Subsidiaries, which
individually or in combination with other such Releases, is reasonably likely to
result in liability for the Borrower or any of its Material Subsidiaries in
excess of $1,000,000 in any instance or $5,000,000 in the aggregate.

(e) There have been no environmental audits or similar investigations conducted
by or which are in the possession of the Borrower or any of its Material
Subsidiaries in relation to

 

-61-



--------------------------------------------------------------------------------

any property used by the Borrower or for which the Borrower or any of its
Material Subsidiaries would be liable, which identify one or more environmental
liabilities of the Borrower or any of its Material Subsidiaries which are
reasonably likely to exceed $1,000,000 in any instance or $5,000,000 in the
aggregate.

5.07 Material Subsidiaries and Specified Affiliates.

Set forth on Schedule 5.07 hereto is a complete and accurate list of all of the
Material Subsidiaries and Specified Affiliates of the Borrower, showing as to
each such Material Subsidiary and Specified Affiliates the jurisdiction of its
organization, the number of shares of each class of capital stock or other
equity interests outstanding and the percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Borrower or any other
Material Subsidiary of the Borrower and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase, and similar
rights. All of the outstanding capital stock or other equity interests of all of
such Material Subsidiaries identified in such Schedule 5.07 as being owned by
the Borrower or any of its Material Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned directly or indirectly by the
Borrower or any of its Material Subsidiaries, as the case may be, free and clear
of all Liens other than a Lien described in and permitted by Section 6.07
hereof. The Borrower may provide periodic updates of the information in Schedule
5.07, which shall be deemed modified to include the updated information.

5.08 Not an Investment Company.

Neither the Borrower nor any of its Material Subsidiaries is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

5.09 Margin Stock.

No proceeds of any Loan will be used to purchase or carry any “margin stock” or
to extend credit to others for the purpose of purchasing or carrying any “margin
stock” in violation of Regulations U, T or X.

5.10 Compliance with Laws.

Except as set forth on Schedule 5.10 attached hereto and made a part hereof or
as previously disclosed in writing to the Lenders prior to the date hereof, the
Borrower and each of its Material Subsidiaries is in compliance in all material
respects with all applicable laws, rules and regulations (including, without
limitation, Environmental Laws), and is not in violation of, or in default
under, any term or provision of any charter, bylaw, mortgage, indenture,
agreement, instrument, statute, rule, regulation, judgment, decree, order, writ
or injunction applicable to it, except for any such non-compliance, violation,
default or failure to comply which would not reasonably be expected to have a
Material Adverse Effect.

5.11 Absence of Liens.

There are no Liens of any nature whatsoever on any properties or assets of the
Borrower or any of its Material Subsidiaries, except as otherwise permitted
under Section 6.07 hereof.

 

-62-



--------------------------------------------------------------------------------

5.12 Indebtedness.

Other than as set forth on Schedule 5.12 hereto, there is no material
Indebtedness of the Borrower and its Material Subsidiaries outstanding as of the
date hereof.

5.13 Contingent Liabilities.

As of the Closing Date, other than as set forth on Schedule 5.13 there are no
material contingent liabilities (other than contingent liabilities that
constitute Funded Debt and material contingent liabilities arising out of
customary indemnifications given by the Borrower or its Material Subsidiaries to
its officers and directors, its underwriters or its lenders) of the Borrower or
its Material Subsidiaries as of the date hereof.

5.14 Investments.

Set forth on Schedule 5.14 is a complete and accurate list, in all material
respects, as of the date hereof of all Investments by the Borrower or any of its
Material Subsidiaries in any Person, other than investments by the Borrower or
any of its Material Subsidiaries in a Subsidiary or Specified Affiliate.

5.15 Solvency.

The Borrower is Solvent after giving effect to the transactions contemplated by
the Credit Documents.

5.16 Taxes.

The Borrower and its Material Subsidiaries have filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and
paid all amounts of taxes shown thereon to be due (including interest and
penalties) and have paid all other taxes, fees, assessments and other
governmental charges owing by them, except for such taxes (i) which are not yet
delinquent or (ii) as are being contested in good faith and by proper
proceedings, and against which adequate accruals are being maintained in
accordance with GAAP. The Borrower is not aware of any proposed material tax
assessments against it or any of its Material Subsidiaries.

5.17 REIT Status.

The Borrower is taxed as a “real estate investment trust” within the meaning of
Section  856(a) of the Internal Revenue Code.

5.18 Specified Affiliates.

Except as set forth on Schedule 5.07, there are no Specified Affiliates as of
the date hereof.

 

-63-



--------------------------------------------------------------------------------

5.19 Financial Condition.

Each of the financial statements described below (copies of which have been
provided to the Administrative Agent for the benefit of the Lenders), have been
prepared in accordance with GAAP throughout the periods covered thereby, present
fairly in all material respects the financial condition and results from
operations of the entities and for the periods specified, subject in the case of
interim company-prepared statements to normal year-end adjustments:

(a) annual audited consolidated balance sheet of the Borrower and its
consolidated subsidiaries dated as of December 31, 2010, together with related
statements of income and cash flows certified by BDO USA, LLP or other
independent certified public accountants of nationally recognized standing and
containing an opinion of such accountants; and

(b) interim company-prepared consolidated balance sheet of the Borrower and its
consolidated subsidiaries dated as of June 30, 2011, together with related
company-prepared statements of income and cash flows.

5.20 No Material Adverse Effect.

Since the date of the annual audited financial statements referenced in
Section 5.19(a), there has been no circumstance, development or event relating
to or affecting the Borrower and its Material Subsidiaries which has had or is
reasonably likely to have a Material Adverse Effect.

5.21 Accuracy and Completeness of Information.

All written information, reports and other papers and data (other than financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Borrower, any other Credit Party or any other Subsidiary were, at the time the
same were so furnished, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Credit Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. No fact is known to any Credit Party which has had,
or may in the future have (so far as any Credit Party can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 5.19 or in such information, reports or other papers or
data or otherwise disclosed in writing to the Administrative Agent and the
Lenders. No document furnished or written statement made to the Administrative
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Credit Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

5.22 OFAC.

None of the Borrower, any of the Material Subsidiaries or any other Affiliate of
the Borrower: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the Extensions of Credit will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

-64-



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

The Borrower hereby covenants and agrees that until the Obligations, together
with interest, fees and other obligations hereunder, have been paid in full and
the Revolving Commitments hereunder shall have terminated, the Borrower shall,
and shall cause its Subsidiaries to, perform and comply with the following
covenants:

6.01 Information.

The Borrower will deliver to Administrative Agent for the benefit of the
Lenders:

(a) within five (5) days following the date such information is filed with the
SEC, but in any event no later than ninety-five (95) days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income and consolidated statement of cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and, with respect to such financial information for the
Borrower, such consolidated statements shall be audited statements by BDO USA,
LLP or other independent public accountants of nationally recognized standing
and containing an opinion of such accountants, which opinion shall be without
exception, qualification or limitation on scope of audit;

(b) within five (5) days following the date such information is filed with the
SEC, but in any event no later than fifty (50) days after the end of each of the
first three fiscal quarters of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarter and the related
consolidated statements of income and consolidated statement of cash flows for
such quarter and for the portion of the Borrower’s fiscal year ended at the end
of such quarter, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of the previous fiscal
year, all certified (subject to normal adjustments) as to fairness of
presentation and conformity with GAAP by the chief financial officer or
treasurer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) of this Section, a certificate of Borrower,
substantially in the form of Exhibit 6.01 (each, a “Compliance Certificate”),
signed on behalf of Borrower by the chief financial officer or the treasurer of
the Borrower (i) stating whether, to such officer’s knowledge, there exists on
the date of such certificate any Default and, if any Default then exists,
setting forth the details thereof and the action that the Borrower is taking or
proposes to take with respect thereto, (ii) stating whether, since the date of
the most recent financial statements previously delivered pursuant to clauses
(a) or (b) of this Section, there has been a change in the GAAP applied in
preparing the financial statements then being delivered from those applied in
preparing the most recent audited financial statements so delivered which is
material to the financial statements then being delivered and, if so, the effect
on the financial covenants on account thereof and a reconciliation between
calculation of the financial covenants before and after giving effect thereto,
(iii) furnishing calculations demonstrating the compliance by the Borrower of
the financial covenants in Section 6.16 hereunder, (iv) attaching management’s
summary of the results contained in such financial statements and
(v) identifying the Borrower’s Debt Ratings then in effect;

 

-65-



--------------------------------------------------------------------------------

(d) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement (addressed to the Administrative
Agent for the benefit of the Lenders) of the firm of independent public
accountants which reported on such statements whether anything has come to their
attention to cause them to believe that any Default or Event of Default existed
on the date of such statements;

(e) promptly, and in any event within five (5) Business Days after any officer
obtains knowledge thereof, written notice of any change by a Ratings Service in
its rating for the Borrower’s senior unsecured (non-credit enhanced) long term
debt;

(f) within five (5) Business Days after any officer obtains knowledge of any
Default or Event of Default, if such Default or Event of Default is then
continuing, a certificate of Borrower, signed on behalf of Borrower by the chief
financial officer or the treasurer of the Borrower, setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;

(g) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the SEC;

(i) promptly, and in any event within five (5) Business Days, after the
occurrence of any ERISA Event, written notice of such ERISA Event;

(j) as soon as possible after any officer of the Borrower obtains knowledge of
the commencement of, or of a material threat of the commencement of, an action,
suit or proceeding against the Borrower or any of its Subsidiaries before any
court or arbitrator or any governmental body, agency or official in which there
is a reasonable likelihood of an adverse decision which would, after the
application of applicable insurance, result in a Material Adverse Effect;

(k) to the extent the information provided by the Borrower on Schedule 5.07
(Material Subsidiaries and Specified Affiliates), Schedule 5.12 (Indebtedness),
Schedule 5.13 (Contingent Liabilities) and Schedule 5.14 (Investments) changes
following the Closing Date, the Borrower will provide the Administrative Agent
with updated information not less frequently than quarterly, and such Schedule
5.07 shall be deemed modified to include the applicable updated information;

(l) promptly after the Borrower has notified the Administrative Agent of its
intention to treat any of the Loans, the Letters of Credit or any related
transaction as a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form thereto;

(m) promptly, such information, certificates or documents as any Lender or the
Administrative Agent may reasonably request in order for such Lender or the
Administrative Agent to maintain compliance with the Patriot Act; and

 

-66-



--------------------------------------------------------------------------------

(n) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries, as the Administrative
Agent or any Lender may reasonably request.

For purposes of the foregoing:

(i) during any period when GAAP requires that a Specified Affiliate of the
Borrower be accounted for as a Subsidiary for purposes of the consolidated
financial statements of the Borrower and its Subsidiaries, the term “Subsidiary”
shall include a Specified Affiliate of the Borrower for purposes of clauses
(a) and (b) above; and

(ii) during any period when GAAP does not require that a Specified Affiliate of
the Borrower be accounted for as a Subsidiary for purposes of the consolidated
financial statements of the Borrower and its Subsidiaries, the terms
“Subsidiary” shall not include a Specified Affiliate of the Borrower for
purposes of clauses (a) and (b) above and, if the Borrower shall have any
Specified Affiliates during any period covered by the financial statements
delivered pursuant to clauses (a) or (b) above, the Borrower shall deliver
(A) financial statements of the character specified in clauses (a) and (b) above
for such Specified Affiliates within the time periods set forth in clauses
(a) and (b) above, and (B) on a combined basis, financial statements of the
character specified in clauses (a) and (b) above for the Borrower, its
Subsidiaries and such Specified Affiliates accompanied by the opinions and
certificates specified in clauses (b) and (c) above within the time periods set
forth in clauses (a), (b) and (c) above.

As to any information contained in materials furnished pursuant to
Section 6.01(h), the Borrower shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Documents required to be delivered pursuant to clauses (a), (b) or (h) (to the
extent any such documents are included in materials otherwise filed or furnished
with the SEC) above may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 9.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
without charge (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that: (i) upon the request of the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such documents to such Administrative Agent or such Lender, respectively, until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, respectively, and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or WFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the

 

-67-



--------------------------------------------------------------------------------

Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, WFS, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 9.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and WFS
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated “Public Side Information.”

6.02 Payment of Obligations.

The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, at or before maturity, or prior to expiration of applicable
notice, grace and curative periods, all their respective material obligations
and liabilities, including, without limitation, tax liabilities, except where
the same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each of its Subsidiaries to maintain, in accordance
with GAAP, appropriate reserves for the accrual of any of the same.

6.03 Maintenance of Property; Insurance.

(a) The Borrower will keep, and will cause each of its Subsidiaries to keep, or
will in the ordinary course of business cause the tenants of respective
properties to keep, all property materially useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

(b) The Borrower will maintain, and will cause each of its Subsidiaries to
maintain, with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business, and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. The insurance described in this Section 6.03 may be carried by the
tenants under the respective tenant leases of such properties in lieu of by
Borrower or its Subsidiaries so long as the Borrower or its respective
Subsidiary is named as loss payee and additional insured with respect to such
insurance.

6.04 Conduct of Business and Maintenance of Existence.

Except as contemplated otherwise by the Investment Policy, the Borrower will
continue, and will cause each Subsidiary to continue, to engage in business of
the same general type as now conducted by the Borrower and each of its
Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each of its Subsidiaries to preserve, renew and keep in full force
and effect their respective organizational existences and, except for any such
rights, privileges and franchises the failure to preserve

 

-68-



--------------------------------------------------------------------------------

which would not in the aggregate have a Material Adverse Effect; provided that
nothing in this Section 6.04 shall prohibit (a) the merger of a Subsidiary of
the Borrower into the Borrower or the merger or consolidation of any Subsidiary
of the Borrower with or into another Person if the corporation surviving such
consolidation or merger is a Wholly Owned Consolidated Subsidiary of the
Borrower and if, in each case, after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing and a responsible officer of
the Borrower shall deliver to the Administrative Agent an officer’s certificate
representing that after giving effect to the transaction (i) the Borrower is in
compliance with the terms of the Credit Agreement on a pro forma basis and
(ii) no Default or Event of Default shall then exist, or (b) the termination of
the corporate existence of any Subsidiary of the Borrower or the discontinuation
of any line of business of the Borrower or any of its Subsidiaries if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower or such Subsidiary, as the case may be, and is not materially
disadvantageous to the Lenders.

6.05 Compliance with Laws.

The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) the
failure to comply with which would reasonably be expected to have a Material
Adverse Effect, except where the necessity of compliance therewith is contested
in good faith by appropriate proceedings.

6.06 Inspection of Property, Books and Records.

The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all material dealings and transactions in relation to its business and
activities; and, except to the extent prohibited by applicable law, rule,
regulations or orders, will permit, and will cause each of its Subsidiaries to
permit, representatives of the Administrative Agent or any Lender at such
Person’s expense (which expense shall not be subject to reimbursement by the
Borrower hereunder except in the case of the Administrative Agent while an Event
of Default exists) to visit and inspect any of their respective properties
(subject to the rights of tenants in possession thereof and to any limitations
on the inspection rights of Borrower in connection therewith), to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, upon reasonable prior written
notice to the Borrower, all at such reasonable times and as often as may
reasonably be desired, without unreasonable interference to the business
operations of the Borrower or its Subsidiaries; provided, however, that no such
notice shall be required by the Administrative Agent while an Event of Default
exists.

6.07 Negative Pledge.

The Borrower will not, nor will it permit any of its Subsidiaries to create,
assume or suffer to exist any Lien on any asset now owned or hereafter acquired
by it, except:

(a) Liens pursuant to any Credit Document securing the Obligations hereunder,
including Cash Collateral pledged to secure obligations of Defaulting Lenders as
provided in Section 2.14;

(b) Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract permitted hereunder, but only to the extent that (i) the obligations
under such Swap Contract are permitted under Section 6.10, (ii) such Liens are
on the same collateral that secures the Obligations, and (iii) the obligations
under such Swap Contract and the Obligations share pari passu in the collateral
subject to such Liens;

 

-69-



--------------------------------------------------------------------------------

(c) mortgage Liens to the extent not prohibited, both before and after giving
effect thereto on a pro forma basis, by the provisions of the financial
covenants set out in Section 6.16;

(d) Liens for taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens of a judgment debtor securing judgments for the payment of money not
constituting an Event of Default under Section 7.01(k) or securing appeal or
other surety bonds related to such judgments;

(j) Liens securing reimbursement obligations with respect to trade letters of
credit issued in the ordinary course of business, provided that such Liens
attach only to the assets being acquired with the proceeds of such letters of
credit;

(k) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien, to the extent that such Lien is permitted
by any of the foregoing clauses of this Section, and provided that such
Indebtedness is not increased and is not secured by any additional assets; and

(l) Liens securing Indebtedness of any Subsidiary or Specified Affiliate owing
to the Borrower.

6.08 Consolidations, Mergers and Sales and Transfers of Assets.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
consolidate or merge with or into any Person except as may be permitted in
accordance with Section 6.04.

 

-70-



--------------------------------------------------------------------------------

(b) The Borrower will not, nor will it permit any of its Subsidiaries to, make
any transfer, acquisition or investment of assets or any Asset Sale without the
prior written consent of the Required Lenders, except where, immediately after
giving effect thereto on a pro forma basis,

(i)(A) the Consolidated Unencumbered Realty held by the Borrower shall be not
less than $250,000,000, and (B) Consolidated Unencumbered Realty held by the
Consolidated Group (including, for purposes hereof, in the case of
non-Subsidiary joint ventures, the lesser of (x) the outstanding principal
amount of first mortgage lien indebtedness owed to members of the Consolidated
Group by any such non-Subsidiary joint venture, or (y) the fair market value of
the property that is the subject of such first mortgage lien) shall be not less
than $1,000,000,000, and

(ii) no Default or Event of Default shall exist.

For any such transfer, acquisition, investment, sale or disposition involving
consideration in excess of $200,000,000, in each such instance, the Borrower
shall deliver to the Administrative Agent, prior to the consummation of such
transaction, an officer’s certificate describing the transaction in detail
reasonably satisfactory to the Administrative Agent and representing that after
giving effect to the transaction on a pro forma basis (A) the Borrower is in
compliance with the terms of the Credit Agreement and (B) no Default or Event of
Default then exists.

6.09 Creation of Subsidiaries.

The Borrower will not, nor will it permit any of its Subsidiaries to, create any
Subsidiary except for the creation of a Wholly Owned Subsidiary of the Borrower
or a Specified Affiliate provided that (i) such Subsidiary or Specified
Affiliate is organized under the laws of a jurisdiction within the United States
of America and (ii) no Default or Event of Default exists immediately prior to
or after the creation of such Subsidiary or Specified Affiliate.

6.10 Incurrence and Existence of Debt.

The Borrower will not, and will not permit any of its Subsidiaries to, incur,
assume or permit to exist any Indebtedness, except:

(a) Indebtedness under the Credit Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 5.12 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

(c) Support Obligations of any member of the Consolidated Group in respect of
Indebtedness otherwise permitted hereunder;

(d) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

-71-



--------------------------------------------------------------------------------

(e) publicly issued or privately placed Funded Debt of the Borrower issued or
placed after the Closing Date, provided that the final maturity thereof shall
not be prior to the Revolving Termination Date hereunder;

(f) Funded Debt of members of the Consolidated Group secured by mortgage liens,
provided that, while an Event of Default exists, no additional Funded Debt of
members of the Consolidated Group secured by mortgage liens shall be incurred;
and

(g) unsecured inter-company Indebtedness between and among members of the
Consolidated Group, provided that (i) the aggregate amount of such inter-company
Indebtedness owing by Subsidiaries to the Borrower shall not exceed the
aggregate principal amount of loans and investments permitted under Section 6.14
and (ii) any such Indebtedness under this subsection (g) owing by the Borrower
shall be subordinated in writing to the Obligations on term acceptable to the
Administrative Agent;

provided, that in the case of Indebtedness incurred under clauses (e) through
(g), immediately after giving effect to the incurrence or assumption thereof on
a pro forma basis, the Borrower and the other members of the Consolidated Group
shall be in compliance with the terms of this Credit Agreement, including the
financial covenants hereunder.

6.11 Transactions with Affiliates.

The Borrower will not and will not permit any Subsidiary to enter into directly
or indirectly any material transaction or material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower), except in the ordinary course and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
that is not an Affiliate.

6.12 Use of Proceeds.

The Extensions of Credit hereunder will be used (a) to refinance existing
indebtedness for borrowed money, including Indebtedness under the Existing
Credit Agreement, (b) to finance the acquisition and development of healthcare
real estate properties by the Borrower and its Subsidiaries, and (c) to finance
the general corporate purposes of the Borrower and its Subsidiaries. No proceeds
of any Loan will be used to purchase or carry any “margin stock” or to extend
credit to others for the purpose of purchasing or carrying any “margin stock” in
violation of Regulations U, T or X.

6.13 Organization Documents.

Subject to changes, including any dissolutions permitted pursuant to this Credit
Agreement: (a) the Borrower will not, nor will it permit any of its Subsidiaries
to, amend its Organization Documents in any manner which could materially
adversely affect the rights of the Lenders under the Credit Documents or their
ability to enforce the same; and (b) the Borrower will not amend its
Organization Documents in a manner which would permit a single shareholder (as
determined for purposes hereof pursuant to the attribution provisions of
Section 544 of the Internal Revenue Code as modified by Section 856 of the
Internal Revenue Code) to own more than 30% of the outstanding stock in
Borrower.

 

-72-



--------------------------------------------------------------------------------

6.14 Investments.

The Borrower shall not make or permit to exist, nor shall it permit any of its
Subsidiaries to make or permit to exist, any Investment except:

(a) cash and Cash Equivalents;

(b) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

(c) Support Obligations permitted by Section 6.10(c);

(d) Investments by members of the Consolidated Group existing on the Closing
Date and identified on Schedule 5.14;

(e) Investments by (i) members of the Consolidated Group that are Credit Parties
in and to other members of the Consolidated Group that are Credit Parties,
(ii) members of the Consolidated Group that are not Credit Parties in and to
members of the Consolidated Group that are Credit Parties, (iii) members of the
Consolidated Group that are not Credit Parties in and to other members of the
Consolidated Group that are not Credit Parties, and (iv) members of the
Consolidated Group that are Credit Parties in and to members of the Consolidated
Group that are not Credit Parties to the extent permitted by Section 6.08(b);
and

(f) Investments in and to unconsolidated joint ventures or other non-Subsidiary
enterprises in the same or closely related lines of business in an aggregate
amount of up to 10% of the book value of consolidated assets of the Consolidated
Group.

In addition, the Borrower shall not, and shall not permit any of its
Subsidiaries to, make or permit to exist Investments in, or otherwise own, the
following items which would cause the aggregate value of such holdings of such
Persons to exceed 20% of the book value of consolidated assets of the
Consolidated Group at any time: (i) unimproved real estate; (ii) Capital Stock
of Persons other than consolidated Subsidiaries and constituting Investments
described in the immediately preceding clause (f); or (iii) Mortgage
Receivables.

6.15 Repurchase, Retirement or Redemption of Capital Stock.

The Borrower will not, nor will it permit any of its Subsidiaries (other than
its Wholly Owned Subsidiaries or the Specified Affiliates) to, repurchase,
retire or redeem any of its capital stock; provided that (i) the Borrower may
redeem its preferred stock, if any, with proceeds from the sale of its common
stock and (ii) so long as no Event of Default shall then exist hereunder or
would result therefrom, the Borrower may redeem its capital stock in an amount
not to exceed $50,000,000 in the aggregate in any calendar year, as approved by
the Board of Directors.

6.16 Financial Covenants.

The Borrower will not:

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time to be greater than 60%.

 

-73-



--------------------------------------------------------------------------------

(b) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio at any time to be greater than 30%.

(c) Consolidated Unencumbered Leverage Ratio. Permit the Consolidated
Unencumbered Leverage Ratio at any time to be greater than 60%.

(d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter to be less than
1.65:1.0.

(e) Consolidated Unsecured Coverage Ratio. Permit the Consolidated Unsecured
Coverage Ratio as of the end of any fiscal quarter to be less than 1.75:1.0.

(f) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth as
of the end of any fiscal quarter to be less than the sum of (i) $850,000,000,
plus (ii) an amount equal to 50% of the net cash proceeds received from Equity
Transactions occurring after the Closing Date.

6.17 Specified Affiliates.

The Borrower will give the Administrative Agent prompt notice of any Subsidiary
that to the Borrower’s knowledge becomes a Specified Affiliate subsequent to the
Closing Date.

6.18 REIT Status.

The Borrower will continue to meet the requirements of Section 857(a) of the
Internal Revenue Code and regulations thereunder.

6.19 Leases.

The Borrower will not modify or amend any lease where the Borrower is the lessor
thereunder if such modification or amendment would have a Material Adverse
Effect on the Borrower.

6.20 Favorable Treatment.

The Borrower will not permit its Subsidiaries to give any guaranty or pledge of
collateral (other than in connection with financing as permitted under
Section 6.10(f) hereof) in respect of any other Indebtedness, unless such
Subsidiary shall also give an equal and ratable guaranty and pledge of
collateral of the loans and obligations hereunder (in substantially the form
attached as Exhibit 6.20 or such other form as may be reasonably acceptable to
the Administrative Agent and the Required Lenders) and become a Subsidiary
Guarantor hereunder, without prejudice to any Event of Default that may arise
under Section 6.07.

6.21 Construction in Progress.

The Borrower and its Subsidiaries will not engage in construction projects in
which the total project costs of all such concurrent construction projects
exceed, in the aggregate at any one time, 15% of the book value of consolidated
assets of the Borrower and its Subsidiaries (it being understood and agreed for
purposes of this Section that a project shall be considered under construction
until a certificate of occupancy therefor, an architect’s certificate of
substantial completion or other similar certificate, shall have been issued).

 

-74-



--------------------------------------------------------------------------------

6.22 Limitation on Certain Agreements.

The Borrower will not, nor will it permit its Subsidiaries to, enter into,
assume or otherwise become subject to any agreement (i) restricting their
ability to grant a lien on their property (except with respect to those
properties which are the subject of mortgage financing permitted under
Section 6.10(f) hereof, so long as such restrictions do not prohibit the
granting of liens on any property other than the applicable property securing
the Funded Debt permitted under Section 6.10(f)), or (ii) restricting the
ability of the Subsidiaries to give a guaranty of the loans and obligations
hereunder.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.01 Events of Default.

The occurrence of any of the following events shall constitute an event of
default hereunder (individually, an “Event of Default” and collectively the
“Events of Default”):

(a) The Borrower shall fail to pay (i) when due any principal of any Loan or any
reimbursement obligation owing on account of a drawing under a Letter of Credit
or (ii) within five (5) days after the same shall become due, any interest on
any Obligation or any fees or any other amount payable hereunder;

(b) Default in the due performance or observance of any term, covenant or
agreement contained in Section 6.01(f) or any of Section 6.07 through 6.22,
inclusive;

(c) The Borrower shall fail to observe or perform any covenant or agreement
contained in any Credit Document (other than those covered by clause (a) or
(b) above) for thirty (30) days after the earlier of a responsible officer of
the Borrower becoming aware of such failure or written notice of such failure
shall have been given to the Borrower by the Administrative Agent;

(d) Any representation, warranty, certification or statement made or deemed made
by the Borrower in any Credit Document or in any certificate, financial
statement or other document delivered pursuant thereto shall prove to have been
incorrect in any material respect when made (or deemed made);

(e) The Borrower or any of its Material Subsidiaries shall fail to make any
payment in respect of any Indebtedness in an aggregate amount in excess of
$20,000,000 when due or within any applicable grace period;

(f) Any event or condition shall occur which would cause or permit the
acceleration of the maturity of any Indebtedness of Borrower or any Material
Subsidiary in an aggregate amount in excess of $20,000,000 or enables the holder
of such Indebtedness or any Person acting on such holder’s behalf to accelerate
the maturity thereof;

(g) The Borrower or any Material Subsidiary of the Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar

 

-75-



--------------------------------------------------------------------------------

official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;

(h) An involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary of the Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of thirty (30) days; or an order for relief shall be entered against the
Borrower or any Material Subsidiary of the Borrower under the federal bankruptcy
laws as now or hereafter in effect;

(i) The Borrower or any Material Subsidiary of the Borrower shall admit in
writing its inability to pay its debts as and when they fall due;

(j)(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
a Credit Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $10,000,000, or (ii) a Credit
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $10,000,000;

(k) An uninsured, final, unappealable judgment or order for the payment of money
in excess of $10,000,000 shall be rendered against the Borrower or any of its
Material Subsidiaries and such judgment or order shall continue unsatisfied and
unstayed for a period of thirty (30) days;

(l)(i) The voting interests in any Specified Affiliate shall be held by a Person
other than a director, officer or employee of the Borrower, (ii) the Borrower
shall fail to own substantially all of the economic interest in any Specified
Affiliate and the remainder of such economic interest shall be held by a Person
other than directors, officers and/or employees or (iii) a Specified Affiliate
shall engage in any of the actions or activities that are limited or restricted
by Article VI hereof;

(m) Except as to any Guarantor which is dissolved, released or merged or
consolidated out of existence as the result of or in connection with a
dissolution, merger or consolidation permitted by Section 6.04, any guaranty of
the loans and obligations hereunder or any material provision thereof shall
cease to be in full force and effect, or any Guarantor or any Person acting by
or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under such guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any guaranty;

(n) the occurrence of a Change of Control; or

(o) any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Credit Document or the Administrative Agent’s Fee Letter to which it is a
party or shall otherwise

 

-76-



--------------------------------------------------------------------------------

challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Credit Document
or the Administrative Agent’s Fee Letter or any Credit Document or the
Administrative Agent’s Fee Letter shall cease to be in full force and effect
(except as a result of the express terms thereof);

then, and in every such event, the Administrative Agent shall during the
continuance of such Event of Default (i) if requested by the Required Revolving
Lenders, by notice to the Borrower terminate the Revolving Commitments, (ii) if
requested by the Required Lenders, by notice to the Borrower declare the Notes
(together with accrued interest thereon) and all other amounts payable by the
Borrower hereunder to be, and such Notes and amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower, (iii) provide Cash
Collateral in respect of the L/C Obligations, and (iv) take such other actions
as are directed by the Required Lenders; provided that in the case of any Event
of Acceleration, without any notice to the Borrower or any other act by the
Administrative Agent or any Lender, the Revolving Commitments shall
automatically terminate and the Notes (together with accrued interest thereon)
and all other amounts payable by the Borrower hereunder shall automatically
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and provided
further that the Administrative Agent may terminate commitments, declare the
Loans and Obligations hereunder immediately due and payable and demand Cash
Collateral for the L/C Obligations without prior notice to or the consent of the
Lenders where it determines such action is warranted and appropriate based on
the facts and circumstances. Subject to the request or direction of the Required
Lenders as provided above, the Administrative Agent shall have the exclusive
right to enforce the remedies available under this Credit Agreement during the
continuance of any Event of Default hereunder.

7.02 Application of Funds.

After the exercise of remedies provided for in Section 7.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to provide Cash Collateral as set forth in the
proviso to Section 7.01), any amounts received on account of the Obligations
(whether as a result of the exercise of the right of set off pursuant to
Section 9.09 or otherwise) shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and (b) the Administrative Agent for
the account of the L/C Issuer, to provide Cash Collateral for that portion of
the L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth held by them; and

 

-77-



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE VIII

ADMINISTRATIVE AGENT

8.01 Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Credit Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Required Lenders in accordance with the provisions of
this Agreement or the Credit Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VI. that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Credit Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Credit Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Credit Document. As to
any matters not expressly provided for by the Credit Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Credit

 

-78-



--------------------------------------------------------------------------------

Document or applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Credit Document upon the occurrence of a Default or an Event of
Default unless the Required Lenders have directed the Administrative Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Credit Documents in accordance with the instructions of the
Required Lenders, or where applicable, all the Lenders.

8.02 Wells Fargo as Lender.

Wells Fargo, as a Lender shall have the same rights and powers under this
Agreement and any other Credit Document as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Credit
Party or any other Affiliate thereof as if it were any other bank and without
any duty to account therefor to the L/C Issuer or other Lenders. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or otherwise
without having to account for the same to the L/C Issuer or the other Lenders.
The L/C Issuer and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Borrower,
other Credit Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

8.03 Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Except
for the amendments, consents or waivers that require the approval of specific
Lenders or the Administrative Agent as set forth in clauses (a) through (f) of
Section 9.01, unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Credit Documents) of receipt of such communication, such Lender shall be deemed
to have conclusively approved of or consented to such recommendation or
determination.

8.04 Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of

 

-79-



--------------------------------------------------------------------------------

Default and stating that such notice is a “notice of default.” If any Lender
becomes aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, the failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to this Agreement. Further,
if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

8.05 Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Credit
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Credit Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other
Credit Party), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, the L/C Issuer or any other Person, or shall be responsible to any
Lender, the L/C Issuer or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Credit Party or
any other Person in or in connection with this Agreement or any other Credit
Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Credit Document or the satisfaction of any conditions
precedent under this Agreement or any Credit Document on the part of the
Borrower or other Persons, or to inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender or the L/C
Issuer for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Credit Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lenders and the L/C Issuer in any such collateral;
(d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Credit
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Credit Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

8.06 Lender Credit Decision.

Each of the Lenders and the L/C Issuer expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the L/C Issuer or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Credit Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the L/C Issuer or any Lender. Each of the Lenders and
the L/C Issuer acknowledges that it has made its own credit and legal analysis
and decision

 

-80-



--------------------------------------------------------------------------------

to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Credit Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Credit Parties, the other
Subsidiaries and other Persons, its review of the Credit Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any other Lender or counsel to
the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Credit Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Credit Party of the
Credit Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Credit Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the L/C Issuer by the Administrative Agent under this
Agreement or any of the other Credit Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the L/C Issuer with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Credit Party or any other Affiliate thereof which may come into possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the L/C Issuer
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the L/C
Issuer.

8.07 Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Credit Documents by giving at least 30 days prior written notice thereof to
the Lenders and the Borrower. The Administrative Agent may be removed as
Administrative Agent by all of the Lenders (other than the Lender then acting as
Administrative Agent) upon 30 days’ prior written notice if the Administrative
Agent: (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence or willful misconduct
in the course of performing its duties hereunder or (ii) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed; provided that the Borrower shall be deemed
to have consented to any such appointment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
receiving notice thereof. If no successor Administrative Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation or after such removal, then the current
Administrative Agent may, on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and

 

-81-



--------------------------------------------------------------------------------

obligations under the Credit Documents. Such successor Administrative Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Administrative Agent, in either case, to assume
effectively the obligations of the current Administrative Agent with respect to
such Letters of Credit. After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VIII shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Credit Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Credit Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.

8.08 Titled Agents.

Each of the Syndication Agent, the Lead Arrangers and the Joint Book Runners
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, the L/C Issuer, the Borrower or
any other Credit Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

ARTICLE IX

MISCELLANEOUS

9.01 Amendments, Etc.

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower and the other Credit Parties, as the case may
be, and except as expressly provided herein below, the Required Lenders (or the
Administrative Agent for and on behalf of the Required Lenders at their
direction) and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:

(a) no such amendment, waiver or consent shall be effective without the written
consent of each Lender directly affected thereby (whose consent shall be
sufficient therefore without the consent of the Required Lenders) where the
effect would be to:

(i) extend or increase the Revolving Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.01), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Revolving Commitments shall not be considered an
increase in Revolving Commitments,

(ii) waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document,

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary

 

-82-



--------------------------------------------------------------------------------

(A) to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (B) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder,

(iv) change any provision of this Credit Agreement regarding pro rata sharing or
pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application of reimbursement
obligations from drawings under Letters of Credit, or (D) the manner of
reduction of commitments and committed amounts,

(v) change any provision of this Section 9.01(a) or the definition of “Required
Lenders” or “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder,

(vi) release all or substantially all of the Guarantors, if any, from their
obligations hereunder (other than as provided herein or as appropriate in
connection with transactions permitted hereunder),

(vii) eliminate or otherwise modify the requirement to deliver Cash Collateral
pursuant to Section 2.03(l) (it being understood that each Lender having a
Revolving Commitment shall be deemed to be adversely affected by any such
elimination or modification);

(b) unless also agreed to by the L/C Issuer, no such amendment, waiver or
consent shall be effective without the written consent of the L/C Issuer where
the effect would be to affect the rights and duties of the L/C Issuer under this
Credit Agreement or any Issuer Document relating to any Letter of Credit issued
or to be issued by it;

(c) unless also agreed to by the Swing Line Lender, no such amendment, waiver or
consent shall be effective without the written consent of the Swing Line Lender
where the effect would be to affect the rights or duties of the Swing Line
Lender under this Credit Agreement;

(d) unless also agreed to by the Administrative Agent, no such amendment, waiver
or consent shall be effective without the written consent of the Administrative
Agent where the effect would be to affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;

(e) while any Incremental Term Loans remain outstanding, unless also agreed to
by the Required Revolving Lenders, no such amendment, waiver or consent shall
amend, modify or waive (A) Section 4.02 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Lenders to make Loans when such Lenders would not otherwise be required to do so
or (B) the amount of the L/C Committed Amount or the Swing Line Committed
Amount;

(f) while any Incremental Term Loans remain outstanding, any term of this
Agreement or any other Credit Document relating to the rights or obligations of
the Lenders holding such Incremental Term Loans not adverse to the rights of any
Lender holding a Revolving Commitment, including any provision that becomes a
part of this Agreement solely as a result of an amendment to this Agreement
entered into in compliance with Section 2.16, may be amended, and the
performance or observance thereof by any Credit Party or any of its Subsidiaries
may be waived with the written consent of only such Lenders (and in the case of
any such amendment to any Credit Document, the written consent of each Credit
Party a party thereto), without the need to obtain the consent of any of the
other Lenders;

 

-83-



--------------------------------------------------------------------------------

and provided further, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that other than as provided
in Section 9.15:

(A) the Revolving Commitment of such Defaulting Lender may not be increased and
the principal amount of the Loans or L/C Borrowings of such Defaulting Lender
may not be decreased, and

(B) the rate of interest for such Defaulting Lender may not be decreased (except
as expressly provided in clause (a)(iii) above) and the pro rata sharing and
funding provisions referenced in clause (a)(iv) above may not be changed, in
either case in a way that would affect the Defaulting Lender more adversely than
the other affected Lenders,

without, in any such case, the consent of such Defaulting Lender,

(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use Cash Collateral in the
context of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

9.02 Notices and Other Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 9.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or other form of
electronic transmission shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and

 

-84-



--------------------------------------------------------------------------------

Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT AND THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY AGENT-RELATED PERSON IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any Agent-Related Persons have any liability to the Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such Agent-Related Person;
provided, however, that in no event shall the Administrative Agent or any
Agent-Related Person have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made

 

-85-



--------------------------------------------------------------------------------

available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

9.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 9.09 (subject to
the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

9.04 Attorney Costs, Expenses and Taxes.

The Borrower agrees (a) to pay directly to the provider thereof or to pay or
reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Credit Agreement and the other Credit Documents, the preservation of any rights
or remedies under this Credit Agreement and the other Credit Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or

 

-86-



--------------------------------------------------------------------------------

not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent, the L/C Issuer, each Arranger, and each Lender for all
costs and expenses incurred following an Event of Default in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Credit Agreement or the other Credit Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 9.04 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Aggregate Revolving Commitments and repayment of
all other Obligations.

9.05 Indemnification by the Borrower.

(a) The Borrower shall indemnify and hold harmless the Administrative Agent,
each Agent-Related Person, the L/C Issuer, each Arranger, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, advisors and attorneys-in-fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever (subject to the
provisions of Section 3.01 with respect to Taxes and Other Taxes) that may at
any time be imposed on, incurred by or asserted against any such Indemnitee
(whether by a Credit Party or any other party) in any way relating to or arising
out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Credit Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to an Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction in a final non-appealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Credit Agreement, and no Indemnitee
shall have any liability for any indirect, special, incidental, consequential or
punitive damages relating to this Credit Agreement or any other Credit Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 9.05 shall
be payable within ten (10) Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Administrative Agent, the
assignment by any Lender of any of its interests hereunder, the replacement of
any Lender, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 9.04 or Section
9.05(a) to be paid by it to the

 

-87-



--------------------------------------------------------------------------------

Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Aggregate Commitment Percentage or, in
the case of L/C Obligations, Revolving Commitment Percentage (determined in each
case as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (b) are subject to the
provisions of Section  2.11(f).

9.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

9.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and, subject to the last sentence of the immediately
following subsection (b)) any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

 

-88-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment and Revolving Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $2,500,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Revolving Commitment held by such
assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $2,500,000, then such
assigning Lender shall assign the entire amount of its Revolving Commitment and
the Loans at the time owing to it; provided, further, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Revolving Commitment assigned, except that this clause (ii) shall not apply to
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

-89-



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the assignee Lender,
upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the assignee Lender and such transferor Lender, as
appropriate.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer,
the Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this

 

-90-



--------------------------------------------------------------------------------

Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 9.04 and
9.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that expect to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Credit Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce such Lender’s rights under this Credit Agreement (subject to
Section 9.03) and to approve any amendment, modification or waiver of any
provision of this Credit Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 9.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

-91-



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, Wells Fargo may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint (with such appointee’s consent) from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Wells Fargo as L/C Issuer or Swing Line Lender, as the case may
be. If Wells Fargo resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Wells Fargo resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(b). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.

9.08 Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 9.15 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.

 

-92-



--------------------------------------------------------------------------------

For purposes of this Section, “Confidential Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Confidential Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

9.09 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Credit Party) to
the fullest extent permitted by law, but in the case of a Lender or any
Affiliate of a Lender, subject to receipt of the prior written consent of the
Required Lenders exercised in their sole discretion, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Lender or
Affiliate to or for the credit or the account of the respective Credit Parties
against any and all Obligations owing to such Lender hereunder or under any
other Credit Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders.

9.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

-93-



--------------------------------------------------------------------------------

9.11 Counterparts.

This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

9.12 Integration; Effectiveness.

(a) This Credit Agreement, together with the other Credit Documents, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Lenders in any
other Credit Document shall not be deemed a conflict with this Credit Agreement.
Each Credit Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

(b) Except as provided in Section 4.01, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

9.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

9.14 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-94-



--------------------------------------------------------------------------------

9.15 Replacement of Lenders.

If (a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
is a Defaulting Lender, or (d) any Lender breaches the terms of this Credit
Agreement in a material manner, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.07), all
of its interests, rights and obligations under this Credit Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.07(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

9.16 GOVERNING LAW.

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK

 

-95-



--------------------------------------------------------------------------------

STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

9.17 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.18 No Conflict.

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any Credit Document, this Credit Agreement shall
control.

 

-96-



--------------------------------------------------------------------------------

9.19 USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Patriot Act.

9.20 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) each of the Administrative Agent,
the Arrangers and the Lenders has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) none of the Administrative Agent,
the Arrangers or any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

9.21(Intentionally Omitted).

9.22 Entire Agreement.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-97-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:  

HEALTHCARE REALTY TRUST

INCORPORATED, a Maryland corporation

  By:  

/s/ Andrew E. Loope

  Name:   Andrew E. Loope   Title:  

Senior Vice President and

Corporate Counsel

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

LENDERS:  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, the L/C Issuer, the Swing Line

Lender and as a Lender

  By:  

/s/ Andrew W. Hussion

  Name:   Andrew W. Hussion   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Marc Costantino Name:   Marc Costantino
Title:   Executive Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

BARCLAYS BANK PLC By:   /s/ Diane Rolfe Name:   Diane Rolfe Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:   /s/ John Bosco Name:   John
Bosco Title:   Vice President By:   /s/ Pamela Donnelly Name:   Pamela Donnelly
Title:   Managing Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

BANK OF AMERICA, N.A. By:   /s/ Amie L. Edwards Name:   Amie L. Edwards Title:  
Director



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

BANK OF MONTREAL – CHICAGO BRANCH By:   /s/ Lloyd Baron Name:   Lloyd Baron
Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

COMPASS BANK, an Alabama Banking Corporation By:   /s/ Dan Killian Name:   Dan
Killian Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

FIFTH THIRD BANK By:   /s/ John Stringfield Name:   John Stringfield Title:  
Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

ROYAL BANK OF CANADA By:   /s/ Dan LePage Name:   Dan LePage Title:   Authorized
Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

SUNTRUST BANK By:   /s/ Joshua J. Turner Name:   Joshua J. Turner Title:   Vice
President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

THE BANK OF NOVA SCOTIA By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Andrew T. White Name:   Andrew T. White
Title:   Senior Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

BRANCH BANKING AND TRUST COMPANY By:  

/s/ R. Andrew Beam

Name:   R. Andrew Beam Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

REGIONS BANK By:   /s/ Craig Gardella Name:   Craig Gardella Title:   S V P

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION By:   /s/ Cathy Wind Name:   Cathy
Wind Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

PINNACLE NATIONAL BANK By:   /s/ Todd Carter Name:   Todd Carter Title:   Senior
Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

FIRST COMMERCIAL BANK NEW YORK BRANCH By:   /s/ Jason Lee Name:   Jason Lee
Title:   General Manager



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with

Healthcare Realty Trust Incorporated]

 

[LENDER] By:     Name:   Title:  



--------------------------------------------------------------------------------

Schedule 2.01

LENDERS AND COMMITMENTS

 

Lender

   Revolving Commitment      Revolving  Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 70,000,000         10.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 70,000,000         10.000000000 % 

Barclays Bank PLC

   $ 60,000,000         8.571428571 % 

Credit Agricole Corporate and Investment Bank

   $ 60,000,000         8.571428571 % 

Bank of America, N.A.

   $ 50,000,000         7.142857143 % 

Fifth Third Bank

   $ 43,500,000         6.214285714 % 

Bank of Montreal – Chicago Branch

   $ 43,500,000         6.214285714 % 

Royal Bank of Canada

   $ 43,500,000         6.214285714 % 

SunTrust Bank

   $ 43,500,000         6.214285714 % 

The Bank of Nova Scotia

   $ 43,500,000         6.214285714 % 

Compass Bank, an Alabama Banking Corporation

   $ 43,500,000         6.214285714 % 

PNC Bank, National Association

   $ 34,000,000         4.857142857 % 

Branch Banking and Trust Company

   $ 25,000,000         3.571428571 % 

Regions Bank

   $ 25,000,000         3.571428571 % 

Pinnacle National Bank

   $ 20,000,000         2.857142857 % 

First Tennessee Bank, National Association

   $ 20,000,000         2.857142857 % 

First Commercial Bank New York Branch

   $ 5,000,000         0.714285714 %    

 

 

    

 

 

 

Total:

   $ 700,000,000         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 5.04

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.06

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.07

Material Subsidiaries and Specified Affiliates(1)

 

Entity Name

  

Jurisdiction of Organization

  

Ownership(2)

HRT Properties of Texas, Ltd.

   TX    100% by Healthcare Acquisition of Texas, Inc., which is 100% owned by
HR Acquisition I Corporation, which is 100% owned by Borrower

HR Acquisition of San Antonio, Ltd.

   AL    100% by Healthcare Acquisition of Texas, Inc., which is 100% owned by
HR Acquisition I Corporation, which is 100% owned by Borrower

HR Acquisition I Corporation

   TN    100% owned by Borrower

HR of Carolinas, LLC

   DE    100% owned by HR Carolinas Holdings, LLC, which is 100% owned by
Borrower

HRT of Tennessee Inc.

   TN    100% owned by Borrower

HR of Iowa, LLC

   DE    100% owned by Borrower

HRT of Illinois, Inc.

   DE    100% owned by Borrower

HR of Indiana, LLC

   DE    100% owned by HRT of Delaware, Inc., which is 100% owned by Borrower

HR Acquisition of Pennsylvania, Inc.

   PA    100% owned by HR Acquisition I Corporation, which is 100% owned by
Borrower

HR of Pima, LLC

   DE    100% owned by Borrower

Pennsylvania HRT, Inc.

   PA    100% owned by Borrower

HRT of Roanoke, Inc.

   VA    100% owned by Borrower

HR of Los Angeles, Ltd.

   AL    66.67% owned by HR of Los Angeles, Inc. and 33.33% owned by Kerlan Jobe
Ortho-Clinic, L.P. HR Los Angeles, Inc. is 100% owned by HR Acquisition I
Corporation, which is 100% owned by Borrower;

HR St. Mary’s South MOB SPE, LLC

   DE    100% owned by HR Richmond Manager, LLC, which is 100% owned by Borrower



--------------------------------------------------------------------------------

Lakewood MOB, LLC

   DE    100% owned by HR of Iowa, LLC, which is 100% owned by Borrower

HR Lowry Medical Center SPE, LLC

   DE    100% owned by Borrower

HR MAC II, LLC

   DE    100% owned by Borrower

Clive Wellness Campus Building One, LLC

   DE    100% owned by HR LADCO Holdings, LLC, which is 100% owned by HR of
Iowa, LLC, which is 100% owned by Borrower

Stevens Pavilion, LLC

   DE    100% owned by Stevens Pavilion Parent, LLC, which is 100% owned by HR
Washington MOB Venture, LLC which is 100% owned by HR Acquisition I Corporation,
which is 100% owned by Borrower

HR Briargate, LLC

   DE    100% owned by HR Assets, LLC, which is 100% owned by Borrower

Roseburg Surgery Center, LLC

   DE    100% owned by HR Oregon MOB Venture, LLC, which is 100% owned by HR
Acquisition I Corporation, which is 100% owned by Borrower

Yakima Valley Subsidiary, LLC

   DE    100% owned by Yakima Valley Parent, LLC, which is 100% owned by HR
Washington MOB Venture, LLC, which is 100% owned by HR Acquisition I
Corporation, which is 100% owned by Borrower

Allenmore C, LLC

   DE    100% owned by HR Washington MOB Venture, LLC, which is 100% owned by HR
Acquisition I Corporation, which is 100% owned by Borrower

 

(1) There are no Specified Affiliates.

(2) There are no outstanding options, warrants, rights of conversion or purchase
or any other similar rights relating to the ownership of the Material
Subsidiaries, except as follows: LADCO MPF I, LLC, an entity unaffiliated with
the Borrower, has the right to purchase up to 20%, in 5% increments, of the
equity ownership of HR LADCO Holdings, LLC, which owns 100% of Clive Wellness
Campus Building One, LLC. The subsidiaries listed under the ownership column but
not under the Material Subsidiary column do not directly own real estate assets
meeting the Individual Subsidiary Test.



--------------------------------------------------------------------------------

Schedule 5.10

Compliance with Laws

None.



--------------------------------------------------------------------------------

Schedule 5.12

Indebtedness

 

     

Principal Loan Balance as of

October 14, 2011(1)

    

Maturity Dates

Senior Notes due 2014, net of discount

   $ 264,737,000       April 2014

Senior Notes due 2017, net of discount

   $ 300,000,000       January 2017

Senior Notes due 2021, net of discount

   $ 400,000,000       January 2021

Mortgage notes payable, net of discount and including premium

   $ 219,381,655       Various from April 2013 to October 2030

 

(1) Principal balances are before discounts or premiums.



--------------------------------------------------------------------------------

Schedule 5.13

Contingent Liabilities

None.



--------------------------------------------------------------------------------

Schedule 5.14

Investments

Borrower holds an investment in Wentworth Holdings, LLC, an unconsolidated
limited liability company that is accounted for under the cost method and was
valued at $1.3 million as of June 30, 2011.



--------------------------------------------------------------------------------

Schedule 9.02

NOTICE ADDRESSES

Credit Parties:

Healthcare Realty Trust Incorporated

3310 West End Avenue

Suite 700

Nashville, Tennessee 37203

Attention:   John M. Bryant, Jr. Telephone:   (615) 269-8175 Facsimile No.:  
(615) 463-7739

Administrative Agent:

For payments and Requests for Credit Extensions:

Wells Fargo Bank, National Association

608 2nd Avenue S., 11th Floor

Minneapolis, Minnesota 55402

Attention:   Kimberly Perreault – Disbursement Administrator Telephone:   (612)
316-3738 Facsimile:   (866) 494-8802 Email:  
Kimberly.g.perreault@wellsfargo.com

Wiring Instructions:

Wells Fargo Bank, National Association

Minneapolis, Minnesota

ABA No.: 053000219

Account No.: 01459670123418

Account Name: Wells Fargo Bank

Ref: Healthcare Realty Trust Incorporated

Attention: Kimberly Perreault



--------------------------------------------------------------------------------

For all other notices:

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attention:    Loan Administration Manager Telephone:    (770) 435-3800
Facsimile:    (770) 435-2262

With a copy to:

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention:    Paul M. Cushing Telephone:    (404) 881-7578 Facsimile:   
(404) 881-4777



--------------------------------------------------------------------------------

EXHIBIT 1.01

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨ NEW ¨ REPLACE PREVIOUS DESIGNATION ¨ ADD ¨ CHANGE ¨ DELETE LINE NUMBER
            ¨ INITIAL LOAN DISBURSEMENT

The following representatives of HEALTHCARE REALTY TRUST INCORPORATED (the
“Borrower”) are authorized to request the disbursement of proceeds of the Loans
and initiate funds transfers for Loan Number                    assigned to the
unsecured revolving credit facility evidenced by the Credit Agreement dated
October [    ], 2011 (the “Credit Agreement”) by and among the Borrower, each of
the financial institutions initially a signatory thereto together with their
assignees under Section 9.07. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent for the Lenders (the
“Administrative Agent”), and the other parties thereto. The Administrative Agent
is authorized to rely on this Transfer Authorizer Designation until it has
received a new Transfer Authorizer Designation signed by the Borrower, even in
the event that any or all of the foregoing information may have changed.
Capitalized terms used herein that are not defined shall have the meanings given
to such terms in the Credit Agreement.

 

    

Name

  

Title

  

Maximum Wire

Amount1

1.          2.          3.          4.          5.         

Initial Loan Disbursement Authorization ¨ Not Applicable ¨ Applicable — The
Administrative Agent is hereby authorized to accept wire transfer instructions
from                    (ie. specify title company escrow) to be delivered, via
fax, email, letter or other method, to the Administrative Agent for
title/escrow #            and/or loan #            . Said instructions shall
include the title/escrow company’s Receiving Party Account Name, city and state,
Receiving Party Account Number, the Administrative Agent’s (ABA) Routing Number,
Maximum Transfer Amount required, Borrower’s name, title order/escrow number to
which the Administrative Agent shall fund the Initial Loan Disbursement under
the loan number referenced above. The amount of said transfer shall not
exceed $        . Borrower acknowledges and agrees that the acceptance of and
wire transfer of funds by the Administrative Agent in accordance with the
title/escrow company instructions shall be governed by this Transfer Authorizer
Designation form and any other Loan Documents. The Administrative Agent shall
not be further required to confirm said wiring instructions received from
title/escrow company with the Borrower. This Initial Loan Disbursement
Authorization is in effect until a new authorization request shall be required.
The Borrower shall instruct title/escrow company via a separate letter, to
deliver said wiring instructions in writing, directly

 

1 

Maximum Wire Amount may not exceed the Loan Amount.



--------------------------------------------------------------------------------

to the Administrative Agent at its address. The Borrower also hereby authorizes
the Administrative Agent to attach a copy of the title/escrow company’s written
wire instructions to this Transfer Authorizer Designation form upon receipt of
said instructions.

 

Beneficiary Bank and Account Holder Information

1.

          Transfer Funds to (Receiving Party Account Name):           Receiving
Party Account Number:           Receiving Bank Name, City and State:   
Receiving             Bank      Routing                (ABA)      Number
          Maximum Transfer Amount:                Further Credit
Information/Instructions:

2.

          Transfer Funds to (Receiving Party Account Name):           Receiving
Party Account Number:           Receiving Bank Name, City and State:   
Receiving             Bank      Routing (ABA) Number           Maximum Transfer
Amount:                Further Credit Information/Instructions:

3.

          Transfer Funds to (Receiving Party Account Name):           Receiving
Party Account Number:           Receiving Bank Name, City and State:   
Receiving             Bank      Routing (ABA) Number           Maximum Transfer
Amount:                Further Credit Information/Instructions:



--------------------------------------------------------------------------------

Date:                , 20    

“BORROWER”

HEALTHCARE REALTY TRUST INCORPORATED

 

By:  

 

  Name:  

 

  Title:  

 

[Signature Page to Transfer Authorizer Designation]



--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF LOAN NOTICE

Date:                , 201    

 

To: Wells Fargo Bank, National Association, as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) dated as of October     , 2011 among Healthcare
Realty Trust Incorporated, a Maryland corporation (the “Borrower”), the Lenders
identified therein, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

 

¨  A Borrowing    ¨  A Continuation    ¨  A Conversion

Of Revolving Loans:

 

1. On:                     , 201    (which is a Business Day).

 

2. In the amount of:             .

 

3. Comprised of:                     (Type of Loan).

 

4. For Eurodollar Rate Loans: with an Interest Period of             months.

¨  a Borrowing of Swing Line Loans:

 

1. On:                     , 201    (which is a Business Day).

 

2. In the amount of:             .

With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned Borrower hereby represents and warrants that (a) in the
case of Revolving Loans, such request complies with the requirements of
Section 2.01(a) of the Credit Agreement, in the case of Swing Line Loans, such
request complies with the requirements of Section 2.01(c) of the



--------------------------------------------------------------------------------

Credit Agreement, (b) each of the conditions set forth in Section 2.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing or
such conversion or continuation and (c) the conditions referenced in subsections
(b) through (e) of Section 4.02 of the Credit Agreement have been satisfied on
or prior to the proposed date of the requested Extension of Credit.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

HEALTHCARE REALTY TRUST
INCORPORATED, a Maryland corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.13-1

FORM OF REVOLVING NOTE

 

$                 October     , 2011

FOR VALUE RECEIVED, the undersigned, HEALTHCARE REALTY TRUST INCORPORATED (the
“Borrower”), hereby unconditionally promises to pay to the order of
                    (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to Wells
Fargo Bank, National Association, 608 2nd Avenue S., 11th Floor, Minneapolis,
Minnesota 55402, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of             AND
    /100 DOLLARS ($            ), or such lesser amount as may be the then
outstanding and unpaid balance of all Revolving Loans made by the Lender to the
Borrower pursuant to, and in accordance with the terms of, the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Note is one of the “Revolving Notes” referred to in the Credit Agreement
dated as of October     , 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 9.07
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof. Capitalized terms used
herein and not defined herein shall have the respective meanings given to such
terms in the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of Revolving Loans by the Lender to the Borrower
from time to time in an aggregate amount not to exceed at any time outstanding
the Dollar amount first above mentioned, (b) permits the prepayment of the Loans
by the Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Revolving Loans upon the occurrence of certain specified
events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signature on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

HEALTHCARE REALTY TRUST
INCORPORATED, a Maryland corporation By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit 2.13-2

FORM OF SWING LINE NOTE

 

$                 October     , 2011

FOR VALUE RECEIVED, the undersigned, HEALTHCARE REALTY TRUST INCORPORATED (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swing Line Lender”) to its address at 608 2nd Avenue S., 11th
Floor, Minneapolis, Minnesota 55402, or at such other address as may be
specified by the Swing Line Lender to the Borrower, the principal sum of
            AND NO/100 DOLLARS ($            ) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Swing Line Loans made by the
Swing Line Lender to the Borrower under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

The date, amount of each Swing Line Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swing Line Lender on its books
and, prior to any transfer of this Note, endorsed by the Swing Line Lender on
the schedule attached hereto or any continuation thereof, provided that the
failure of the Swing Line Lender to made any such recordation or endorsement
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the Swing
Line Loans.

This Note is the “Swing Line Note” referred to in the Credit Agreement dated as
of October     , 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 9.07
thereof, the Administrative Agent, and the other parties thereto, and evidences
Swing Line Loans made to the Borrower thereunder. Terms used but not otherwise
defined in this Note have the respective meanings assigned to them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swing Line Loans
upon the terms and conditions specified therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.



--------------------------------------------------------------------------------

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

[Signature on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swing Line
Note under seal as of the date first written above.

 

HEALTHCARE REALTY TRUST

INCORPORATED, a Maryland corporation

By:

Name:

Title:



--------------------------------------------------------------------------------

Exhibit 6.01

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             , 201    

 

To: Wells Fargo Bank, National Association, as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) dated as of October     , 2011 among Healthcare
Realty Trust Incorporated, a Maryland corporation (the “Borrower”), the Lenders
identified therein, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the             of the Borrower, and that, in [his/her] capacity as
such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1. [Attached hereto as Schedule 1 are the] [The] year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
[have been electronically delivered to the Administrative Agent pursuant to the
conditions set forth in Section 6.01 of the Credit Agreement].]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. [Attached hereto as Schedule 1 are the] [The] unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date [have been electronically delivered to
the Administrative Agent pursuant to the conditions set forth in Section 6.01 of
the Credit Agreement]. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Consolidated Group in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.]



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of each member of the
Consolidated Group during the accounting period covered by the attached
financial statements.

3. A review of the activities of each member of the Consolidated Group during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Credit Parties have
performed and observed all their respective Obligations under the Credit
Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each of the
Credit Parties has performed and observed each covenant and condition of the
Credit Documents applicable to it.]

[or:]

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Credit Parties contained in the
Credit Agreement, any other Credit Document or any other certificate or document
furnished at any time under or in connection with the Credit Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.

5. The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate on and as of the date of this Certificate.

6. The Borrower’s Debt Ratings are as follows:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 201    .

 

HEALTHCARE REALTY TRUST

INCORPORATED, a Maryland corporation

By:  

 

Name: Title:



--------------------------------------------------------------------------------

[Schedule 1

[YEAR-END AUDITED FINANCIAL STATEMENTS]

[UNAUDITED QUARTERLY FINANCIAL STATEMENTS]]



--------------------------------------------------------------------------------

Schedule [1][2]

FINANCIAL COVENANT ANALYSES AND INFORMATION



--------------------------------------------------------------------------------

Exhibit 6.20

FORM OF GUARANTY

THIS GUARANTY AGREEMENT, dated as of                     , 201     (this
“Guaranty”) is given by

Each of the Persons identified as a “Guarantor” on the signature pages hereto
and from time to time joined as a Guarantor hereunder (the “Guarantors”); in
favor of:

(i) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders under the
Credit Agreement dated as of October     , 2011 (as amended, modified,
supplemented and extended from time to time, the “Credit Agreement”) among
Healthcare Realty Trust Incorporated, a Maryland corporation (the “Borrower”),
the lenders identified therein (the “Lenders”) and the Administrative Agent; and
(ii) THE LENDERS. Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.

RECITALS:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed, subject to
certain terms and conditions, to make available Loans and Letters of Credit to
the Borrower;

WHEREAS, each of the Guarantors is a direct or indirect wholly-owned subsidiary
or Specified Affiliate of the Borrower; and

WHEREAS, in connection with the Credit Agreement, the Lenders have required,
among other things, each of the Guarantors to guarantee all of the Borrower’s
obligations arising under the Credit Agreement and the other Credit Documents
referred to therein;

NOW, THEREFORE, for and in consideration of the execution and delivery by the
Lenders of the Credit Agreement, and other good and valuable consideration,
receipt whereof is hereby acknowledged, each Guarantor hereby agrees as follows:

1. Guarantee of Payment. The Guarantors hereby irrevocably and unconditionally
guarantee, as primary obligors and not merely as surety on a joint and several
basis, to the Administrative Agent and the Lenders the prompt payment, when due,
by acceleration or otherwise, of the Indebtedness. For the purposes hereof,
“Indebtedness” shall mean, without duplication, all Obligations of the Borrower
(including interest accruing after an event of bankruptcy or insolvency,
regardless of whether such interest is allowed as a claim under the Bankruptcy
Code) to the Lenders and the Administrative Agent, whenever arising, under the
Credit Agreement, the Notes or the other Credit Documents. The guaranty of the
Guarantors as set forth in this section is a guaranty of payment and not of
collection.



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, the obligations of each Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

2. Release of Collateral, Parties Liable, etc. Each of the Guarantors agrees
that the whole or any part of the security now or hereafter held for the
Indebtedness may be exchanged, compromised, released or surrendered from time to
time; that neither the Administrative Agent nor the Lenders shall have any
obligation to protect, perfect, secure or insure any Liens now or hereafter held
for the Indebtedness or the properties subject thereto; that the time or place
of payment of the Indebtedness may be changed or extended, in whole or in part,
to a time certain or otherwise, and may be renewed or accelerated, in whole or
in part; that the Borrower may be granted indulgences generally; that any
provisions of the Credit Documents or any other documents executed in connection
with this transaction, may be modified, amended or waived; that any party liable
for the payment of the Indebtedness may be granted indulgences or released; and
that any deposit balance for the credit of the Borrower or any other party
liable for the payment of the Indebtedness or liable upon any security therefor
may be released, in whole or in part, at, before and/or after the stated,
extended or accelerated maturity of the Indebtedness, all without notice to or
further assent by the Guarantors, who shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.

3. Waiver of Rights. Each of the Guarantors expressly waives: (a) notice of
acceptance of this Guaranty by the Administrative Agent and the Lenders and of
all extensions of credit to the Borrower by the Administrative Agent or any
Lender; (b) presentment and demand for payment of any of the Indebtedness;
(c) protest and notice of dishonor or of default to such Guarantor or to any
other party with respect to the Indebtedness or with respect to any security
therefor; (d) notice of the Administrative Agent or any Lender obtaining,
amending, substituting for, releasing, waiving or modifying the Indebtedness,
any security interest, Liens, or the encumbrances now or hereafter securing the
Indebtedness, or the Administrative Agent’s or any Lender’s subordinating,
compromising, discharging or releasing such security interests, Liens or
encumbrances; (e) all other notices to which such Guarantor might otherwise be
entitled; (f) demand for payment under this Guaranty; and (g) any right to
assert against the Administrative Agent or any Lender, as a defense,
counterclaim, set-off, or cross-claim any defense (legal or equitable), set-off,
counterclaim or claim which such Guarantor may now or hereafter have against the
Administrative Agent or any Lender or the Borrower, but such waiver shall not
prevent such Guarantor from asserting against the Administrative Agent or any
Lender in a separate action, any claim, action, cause of action, or demand that
such Guarantor might have, whether or not arising out of this Guaranty.



--------------------------------------------------------------------------------

4. Primary Liability of Guarantors. Each of the Guarantors agrees that this
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the Notes
or any collateral now or hereafter securing the Indebtedness or otherwise, and
each of the Guarantors hereby waives the right to require the Administrative
Agent and the Lenders to proceed against the Borrower or any other person
(including a co-guarantor) or to require the Administrative Agent and the
Lenders to pursue any other remedy or enforce any other right. In addition, each
of the Guarantors hereby waives and renounces any and all rights it has or may
have for subrogation, indemnity, reimbursement or contribution against the
Borrower for amounts paid under this Guaranty. This waiver is expressly intended
to prevent the existence of any claim in respect of such subrogation, indemnity,
reimbursement or contribution by a Guarantor against the estate of the Borrower
within the meaning of Section 101 of the United States Bankruptcy Code, and to
prevent such Guarantor from being deemed a “creditor” of the Borrower in respect
of such subrogation, indemnity, reimbursement or contribution within the meaning
of Section 547(b) of the United States Bankruptcy Code in the event of a
subsequent case involving the Borrower. Each of the Guarantors further agrees
that nothing contained herein shall prevent the Administrative Agent or the
Lenders from suing on the Notes or foreclosing its security interest in or Lien
on any collateral now or hereafter securing the Indebtedness or from exercising
any other rights available to the Administrative Agent or the Lenders under the
Notes, or any other instrument of security if neither the Borrower nor the
Guarantors timely perform the obligations of the Borrower thereunder, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of any Guarantor’s obligations
hereunder; it being the purpose and intent of each of the Guarantors that such
Guarantor’s obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Neither the Guarantors’
obligations under this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Borrower, by reason of the Borrower’s bankruptcy or insolvency or by reason of
the invalidity or unenforceability of all or any portion of the Indebtedness.
Each of the Guarantors acknowledges that the term “Indebtedness” as used herein
includes any payments made by the Borrower to the Administrative Agent or any
Lender and subsequently recovered by the Borrower or a trustee for the Borrower
pursuant to the Borrower’s bankruptcy or insolvency and that the guaranty of
each of the Guarantors hereunder shall be reinstated to the extent of such
recovery.

5. Attorneys’ Fees and Costs of Collection. If at any time or times after the
occurrence of an Event of Default the Administrative Agent or the Lenders employ
counsel to pursue collection, to intervene, to sue for enforcement of the terms
hereof or of the Notes, or to file a petition, complaint, answer, motion or
other pleading in any suit or proceeding relating to



--------------------------------------------------------------------------------

this Guaranty or the Notes, then in such event, all of the reasonable attorneys’
fees relating thereto shall be an additional liability of the Guarantors to the
Administrative Agent and the Lenders hereunder, payable on demand.

6. Security Interests and Setoff. As security for such Guarantor’s obligations
hereunder, each Guarantor agrees that in the event such Guarantor fails to pay
its obligations hereunder when due and payable under this Guaranty, (a) any of
such Guarantor’s assets of any kind, nature or description (including, without
limitation, deposit accounts) in the possession, control or custody of the
Administrative Agent or any Lender may, without prior notice (but promptly
confirmed in writing by the Administrative Agent or such Lender, as applicable,
to such Guarantor, provided that failure to provide such written confirmation
will not affect the liabilities of such Guarantor hereunder) to such Guarantor,
be reduced to cash or the like and applied by the Administrative Agent or such
Lender in reduction or payment of such Guarantor’s obligations hereunder; and
(b) the Administrative Agent and each Lender shall have the right, immediately
and without further action by them, to set off pro tanto against the
Indebtedness all money owed by the Administrative Agent or such Lender in any
capacity to such Guarantor, whether or not due, and the Administrative Agent or
such Lender shall be deemed to have made a charge against any such money
immediately upon the occurrence of such obligation becoming due even though such
charge is made or entered on the books of the Administrative Agent or such
Lender subsequent thereto; provided, however, that neither the Administrative
Agent or the Lender shall exercise the rights under this Section 6 without the
prior written consent of the Required Lenders exercised in their sole
discretion.

7. Term of Guarantee; Warranties. This Guaranty shall continue in full force and
effect until the Indebtedness is fully and indefeasibly paid, performed and
discharged and all Commitments under the Credit Agreement shall have been
terminated. This Guaranty covers the Indebtedness whether presently outstanding
or arising subsequent to the date hereof including all amounts advanced by the
Administrative Agent or any Lender in stages or installments. Each Guarantor
warrants and represents to the Administrative Agent (i) that such Guarantor is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, (ii) that such Guarantor has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
(iii) that the execution and delivery by such Guarantor of this Guaranty and the
other Credit Documents to which it is a party and the performance by such
Guarantor of its obligations hereunder and thereunder are within the corporate
power of such Guarantor, have been duly authorized by all necessary corporate
action, require no action by or in respect of, or filing with, any governmental
body, agency or official (except for any such action or filing that has been
taken and is in full force and effect) and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or bylaws (or other constitutional documents) of
such Guarantor or of any material agreement, judgment, injunction, order,
decree, or other material instrument binding upon such Guarantor or result in
the creation or imposition (other than pursuant to the Credit Documents) of any
Lien on



--------------------------------------------------------------------------------

any asset of such Guarantor and (iv) that this Guaranty and the other Credit
Documents to which such Guarantor is a party constitute valid and binding
agreements of such Guarantor and, when executed and delivered will constitute
valid and binding obligations of such Guarantor enforceable in accordance with
their terms.

8. Further Representations and Warranties. Each Guarantor agrees that the
Administrative Agent and the Lenders will have no obligation to investigate the
financial condition or affairs of the Borrower for the benefit of such Guarantor
nor to advise such Guarantor of any fact respecting, or any change in, the
financial condition or affairs of the Borrower which might come to the knowledge
of the Administrative Agent or any Lender at any time, whether or not the
Administrative Agent or any Lender knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor or might (or
does) materially increase the risk of such Guarantor as guarantor or might (or
would) affect the willingness of such Guarantor to continue as guarantor with
respect to the Indebtedness.

9. Additional Liability of Guarantors. If any Guarantor is or becomes liable for
any indebtedness owing by the Borrower to the Administrative Agent or any Lender
by endorsement or otherwise other than under this Guaranty, such liability shall
not be in any manner impaired or reduced hereby but shall have all and the same
force and effect it would have had if this Guaranty had not existed and such
Guarantor’s liability hereunder shall not be in any manner impaired or reduced
thereby.

10. Cumulative Rights. All rights of the Administrative Agent and the Lenders
hereunder or otherwise arising under any documents executed in connection with
or as security for the Indebtedness are separate and cumulative and may be
pursued separately, successively or concurrently, or not pursued, without
affecting or limiting any other right of the Administrative Agent or any Lender
and without affecting or impairing the liability of the Guarantors.

11. Usury. Notwithstanding any other provisions herein contained, no provision
of this Guaranty shall require or permit the collection from any Guarantor of
interest in excess of the maximum rate or amount that such Guarantor may be
required or permitted to pay pursuant to any applicable law. In the event any
such interest is collected, it shall be applied in reduction of the Guarantor’s
obligations hereunder, and the remainder of such excess collected shall be
returned to the Guarantors once such obligations have been fully satisfied.

12. The Administrative Agent. In acting under or by virtue of this Guaranty, the
Administrative Agent shall be entitled to all the rights, authority, privileges
and immunities provided in Article VIII of the Credit Agreement, all of which
provisions are incorporated by reference herein with the same force and effect
as if set forth herein. Each of the Guarantors hereby releases the
Administrative Agent from any liability for any act or omission relating to this
Guaranty, except such as may result from the Administrative Agent’s gross
negligence or willful misconduct.



--------------------------------------------------------------------------------

13. Successors and Assigns. This Guaranty shall be binding on and enforceable
against each Guarantor and its successors and assigns. This Guaranty is intended
for and shall inure to the benefit of the Administrative Agent and each Lender
and each and every person who shall from time to time be or become the owner or
holder of any of the Indebtedness, and each and every reference herein to
“Administrative Agent” or “Lender” shall include and refer to each and every
successor or assignee of the Administrative Agent or any Lender at any time
holding or owning any part of or interest in any part of the Indebtedness. This
Guaranty shall be transferable and negotiable with the same force and effect,
and to the same extent, that the Indebtedness is transferable and negotiable, it
being understood and stipulated that upon assignment or transfer by the
Administrative Agent or any Lender of any of the Indebtedness the legal holder
or owner of the Indebtedness (or a part thereof or interest therein thus
transferred or assigned by the Administrative Agent or any Lender) shall (except
as otherwise stipulated by the Administrative Agent or any such Lender in its
assignment) have and may exercise all of the rights granted to the
Administrative Agent or such Lender under this Guaranty to the extent of that
part of or interest in the Indebtedness thus assigned or transferred to said
person. Each Guarantor expressly waives notice of transfer or assignment of the
Indebtedness, or any part thereof, or of the rights of the Administrative Agent
or any Lender hereunder. Failure to give notice will not affect the liabilities
of the Guarantors hereunder.

14. Application of Payments. The Administrative Agent and each Lender shall
apply any payments received pursuant to this Guaranty as set forth in
Section 7.02 of the Credit Agreement.

15. Modifications. This Guaranty and the provisions hereof may be changed,
discharged or terminated only by an instrument in writing signed by each of the
Guarantors affected thereby and the Administrative Agent.

16. Discharge and Release. In the event that (i) any Guarantor is sold as
contemplated by Section 6.08(b) of the Credit Agreement, (ii) this Guaranty or
any portion hereof is released as contemplated by Section 9.01(a)(vi) of the
Credit Agreement or (iii) the Indebtedness shall have been paid in full and the
obligations of the Lenders to extend credit to the Borrower under the Credit
Agreement shall have terminated, the Administrative Agent, on behalf of the
Lenders, shall discharge and release the relevant Guarantor(s) from all of its
obligations under this Guaranty. Upon any such release and discharge, the
Administrative Agent, on behalf of the Lenders, will execute and deliver to the
relevant Guarantor(s) such documents as such Guarantor(s) shall reasonably
request to evidence such discharge and release.

17. Notices. All communications provided for herein shall be made as set forth
in Section 9.02 of the Credit Agreement.



--------------------------------------------------------------------------------

18. Severability. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

19. Applicable Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED GUARANTORS IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT AGAINST ANY OF THE UNDERSIGNED
GUARANTORS OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED GUARANTORS IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED GUARANTORS IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 17 ABOVE.
NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED GUARANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE UNDERSIGNED GUARANTORS (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

20. Headings. The headings in this instrument are for convenience of reference
only and shall not limit or otherwise affect the meaning of any provisions
hereof.

21. Counterparts. This Guaranty may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each constituting an
original, but all together one and the same instrument.

22. Rights of the Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

23. Entire Agreement. THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed as of the date first above written.

 

[GUARANTOR],

a                                              , as Guarantor

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit 9.07

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.



--------------------------------------------------------------------------------

1. Assignor[s]:    _____________________________________________________

                          
      _____________________________________________________

 

2. Assignee[s]:    _____________________________________________________

                          
      _____________________________________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower(s):    _____________________________________________________

 

4. Administrative Agent: Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement

 

 

5. Credit Agreement: Credit Agreement (as amended, modified, supplemented and
extended from time to time, the “Credit Agreement”) dated as of October ___,
2011 among Healthcare Realty Trust Incorporated, a Maryland corporation (the
“Borrower”), the Lenders identified therein, the Lenders identified therein, and
Wells Fargo Bank, National Association, as Administrative Agent, L/C Issuer, and
Swing Line Lender

 

 

6. Assigned Interest[s]:

Assignor[s]

  Assignee [s]  

Aggregate

Amount of

Revolving
Commitments/

Revolving Loans

for all Lenders

 

Amount of

Revolving
Commitments/

Revolving

Loans Assigned

 

Percentage

Assigned of

Revolving
Commitments/

Revolving Loans

 

CUSIP

Number

    $               $                                                %      
$               $                                                %      
$               $                                                %  

 

155



--------------------------------------------------------------------------------

[7. Trade Date:                     ]

Effective Date:                     , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

      Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

      Title:

[Consented to and]2 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:  

    Title:

 

[Consented to:]3

 

2 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

156



--------------------------------------------------------------------------------

HEALTHCARE REALTY TRUST INCORPORATED

By:

 

 

 

Title:

 

157



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the financial statements referenced in
Section 5.19 thereof or of the most recent financial statements delivered
pursuant to Section 6.01(a) or Section 6.01(b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its

 

158



--------------------------------------------------------------------------------

own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

159